 INTERNATIONAL BUSINESS SYSTEMS, INC.International Business Systems, Inc. and GraphicArts International Union Local 14L, AFL-CIO.Cases 4-CA-10444 and 4-CA-10824September 23, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 2, 1981, Administrative Law JudgeStephen Gross issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief. The General Counseland the Charging Party filed cross-exceptions andbriefs in support thereof and in answer to Respond-ent's exceptions. Respondent filed an answeringbrief to the cross-exceptions of the General Coun-sel and the Charging Party.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,' find-ings,2and conclusions3of the Administrative LawJudge, as modified herein, and to adopt his recom-mended Order as modified herein.4The General Counsel has excepted to the Administrative LawJudge's reliance at sec. II,H, of his Decision on certain warning letters tosustain his conclusion that employee Lauff was legally discharged, sincethe Board in International Business Systems. Inc., 247 NLRB 678 (1980),enfd. 659 F.2d 1068 (3d Cir. 1981) (hereinafter IBS), ordered Respondentto expunge these documents from its records. We agree that the Adminis-trative Law Judge erred in admitting the warning letters into evidence,but reject the General Counsel's contention that the Board's earlier Orderprecluded the Administrative Law Judge from considering the incidentsdocumented therein in connection with Laufrs dischargeIn IBS, the Board found that Respondent unlawfully changed only oneaspect of its disciplinary system, the means it used to communicate to em-ployees its dissatisfaction with their conduct. Respondent was not foundto have altered its underlying disciplinary standards or to have institutedthis change to rid itself of union adherents. The Board ordered Respond-ent to remedy its unlawful act by expunging the physical manifestation ofits change in communication, the letters themselves, from its files. TheBoard's Order did not additionally contemplate, for purposes of futuredisciplinary action, that the incidents documented therein be eradicatedas well.Inasmuch as the Board's finding of a violation with respect to the let-ters in lBS was a limited one (compare, e.g., Electric-Flex Company, 228NLRB 847 (1977), enfd. in pertinent part 570 F.2d 1327 (7th Cir. 1978),cert. denied 439 U.S. 911, where the Board found the employer's newwarning system to be part of an unlawful change in its disciplinarysystem), we find that the Administrative Law Judge properly relied ontestimonial evidence of incidents involving Lauff's conduct, notwith-standing that these incidents had been memorialized in documents pre-pared in violation of the Act.258 NLRB No. 17The Administrative Law Judge found that thestrike that began on March 22, 1979,5 and terminat-ed in early August, was an unfair labor practicestrike.6We agree, but do so only for the reasonsset forth below.2 Respondent and the General Counsel have excepted to certain credi-bility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an administrative law judge's resolu-tions with respect to credibility unless the clear preponderance of all ofthe relevant evidence convinces us that the resolutions are incorrect.Standard Dry Wall Products Inc., 91 NLRB 544 (1950), enfd. 188 F.2d362 (3d Cir. 1951). We have carefully examined the record and find nobasis for reversing his findings.In sec. II,F, par. 1, of his Decision, the Administrative Law Judge in-advertently referred to the date of employee Lauffs interview with Sec-retary-Treasurer Schnyder as early, rather than late, 1979. In sec. II,F,par. 2, the Administrative Law Judge inadvertently referred to the finalmonth of the 4-month period under discussion as January 1981, ratherthan January 1980. These errors are hereby corrected.3 In adopting the Administrative Law Judge's conclusion that Re-spondent did not violate Sec. 8(a)(3) and (1) of the Act by dischargingemployee William Lauff, we do not rely on his discussion of animus insec. 11,G, par. II. of his Decision. The Administrative Law Judge at-tempted to distinguish as relevant actions manifesting animus directedagainst employees collectively from those actions directed against indi-vidual employees. Implicit in the Administrative Law Judge's discussionis the mistaken notion that evidence of an employer's animus, which isdemonstrated in terms of employees generally, is of little, if any, proba-tise alue in deciding whether that employer has unlawfully discriminat-ed against a single employee. Unlawful motivation may be, and indeed asa practical matter must be, inferred from all the circumstances.4In the section of his Decision entitled "The Remedy," the Adminis-trative Law Judge provided that the backpay period for the unfair laborpractice strikers shall commence on August 12, 1979, 5 days after theirunconditional offer to return to work, and continue thereafter until thedate of Respondent's offer of reinstatement. The Board has found the 5-day period to be a reasonable accommodation between the interests ofthe employees in returning to work as quickly as possible and the em-ployer's need to effectuate that return in an orderly manner. Drug Pack-age Company. Inc., 228 NLRB 108 (1977), enforcement granted as modi-fied 570 F.2d 1340 (8th Cir. 1978) However, since Respondent has al-ready rejected the unconditional offer to return to work made on thestrikers' behalf, the 5-day period serves no useful purpose. Backpay willtherefore commence as of August 7, 1979, the date of the unconditionaloffer to return to work. National Car Rental System. Inc.. Car Rental Di-vision, 237 NLRB 172 (1978), enforcement denied on other grounds 594F.2d 1203 (8th Cir. 1979); Newport News Shipbuilding and Dry Dock Com-pany, 236 NLRB 1637 (1978), enfd. 602 F.2d 73 (4th Cir. 1979). MembersFanning and Jenkins, for the reasons set forth in their partial dissent inDrug Package Company, Inc. supra, note that they would not, in anyevent, have granted a 5-day grace period.The Administrative Law Judge did not provide in the remedy sectionof his Decision for the reinstatement of Joseph Mann, a striker who se-cured equivalent employment elsewhere following Respondent's refusalto reinstate. Nor did he provide for backpay beyond the date Mannbegan working. However. inasmuch as the record is devoid of any indi-cation that Mann ever articulated an unequivocal resolve not to acceptreinstatement because of his new employment, Mann is entitled to anoffer of reinstatement, and to be made whole for the full backpay periodset forth above Standard Materials. Inc., 237 NLRB 1136 (1978). enfd.604 F.2d 449 (5th Cir. 1979).In light of these errors, we shall issue an "Amended Remedy," andshall modify the Administrative Law Judge's recommended Order.All dates herein are in 1979, unless otherwise indicatedRespondent excepts to the Administrative Law Judge's reliance on,and acceptance of, what is in its view hearsay testimony in finding thatthe strike was an unfair labor practice strike. We find no merit in thisexception.The Board has decided that it is not bound to apply strictly the Feder-al Rules of Evidence concerning hearsa .Alvin J Banrt and Co.. Inc., 236NLRB 242 (1978). enforcement denied on other grounds 598 F.2d 1267(2d Cir. 1979). In any event, the statements involved herein, those attrib-uted to strikers before the strike. in which they articulated their fears,Continued181 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe relevant facts, more fully set forth in theAdministrative Law Judge's Decision, are summa-rized as follows.Respondent is a business form printer. In Janu-ary, it discontinued its longstanding practice of re-lying exclusively on informal "reports of error" todocument production mistakes made by its press-room employees. In addition, it began issuing typedwarning letters over its secretary-treasurer's signa-ture, which not only warned pressmen about mis-takes but, for the first time, officially documentedother types of conduct it considered improper.The "report of error," which Respondent contin-ued to utilize in conjunction with the warning let-ters, when applicable, was a preprinted form con-taining only a supervisor's handwritten descriptionof a particular mistake and, sometimes, the press-man's explanation as well. Initially, Respondent re-quired pressmen to sign them, but it discontinuedthat practice in 1977 or 1978, at the pressmen's re-quest. The Company's official policy thereafter wasto have supervisors show pressmen copies of re-ports that concerned them. However, supervisorsroutinely filed the reports without doing so. Conse-quently, pressmen who were the subject of such re-ports did not actually see them until their semian-nual job evaluation meeting. In contrast, under Re-spondent's new system, pressmen received warningletters shortly after committing an error or infrac-tion.Respondent issued its first three warning letterson January 10. Two of the letters chastised press-men for leaving their work area and continuing totalk after being requested to stop. They also madeit clear that any further misconduct could"jeopardize" the employees' future with the Com-pany. The third letter sharply criticized a pressmanfor numerous costly errors he had committedduring the preceding 6 months, and expressed con-cern over his intent to take a vacation at a timethat was inconsistent with company policy. It ad-vised him to take the warning seriously as Re-spondent could not afford excessive carelessness bypressmen. It also suggested that appropriate disci-plinary measures would be taken should he decideto disregard company policy.The credited record evidence reveals that WalterWhitman, a day-shift pressman, reacted to Re-spondent's first warning letters almost immediately.First, he discussed the situation with other press-men. Then he contacted Edward Toff, the Local14L official who had been active in organizing Re-spondent's pressmen during the recent campaign.grievances, and intent to strike, all fall within the definition of a then ex-isting state of mind or emotion, and thus are not excluded by the hearsayrule. Fed. R. Evid. 803(3), 28 U.S.C.AHe informed him that the Company had initiated anew form of communication and had enunciated, intwo warning letters, what appeared to be a newrule prohibiting talking in the pressroom. He toldToff that the employees were ready to strike overthese issues,7but Toff convinced him that filingunfair labor practice charges against the Company,not striking, would be the more prudent course topursue at that time.8Respondent issued more warning letters and, byMarch 22, the day the pressmen walked off the job,15 had been distributed to various pressmen. Mosthad discussed production-related errors. The toneof all were virtually the same; namely, costly mis-takes were of great concern. The letters advisedpressmen to take the warnings very seriously andto note that copies would be placed in their perma-nent files.A warning letter issued on March 14, the lastday letters were issued prior to the strike, provedto be the most threatening one of all. The March14 letter to employee Phillip Orangers read, in per-tinent part, as follows:Phil, as I advised you in my letters of January24, 1979 and February 19, 1979, the Companycannot afford to sustain these costly errorsfrom you. This will be your final warning.Future errors of a careless and costly natureon your part, will result in the termination ofyour employment ....On March 19, Orangers made another mistake and,pursuant to the March 14 letter, was discharged ac-cordingly.Orangers had shown Respondent's letter to theother pressmen, including Whitman. Therefore, onMarch 19, when Whitman saw management appar-ently talking to Orangers about a mistake, he in-formed the other pressmen that "Orangers had ascrew up on the job and that he was getting fired."That evening Whitman called Toff to tell himOrangers had been discharged and that the press-men wanted to strike. Toff told him to make cer-7 Employee James Thomas also testified that a strike was discussed inJanuary "when the letters started out."8 On January 29, Local 14L filed an amended charge with the Boardalleging that Respondent discriminatorily distributed warning letters andimplemented a no-talking policy. The original charge filed on January 19alleged, inter alia, that Respondent reduced its 1978 Christmas bonus be-cause of its employees' union activities. Thereafter, an AdministrativeLaw Judge held a hearing on the charges. In his Decision dated October15, the Administrative Law Judge concluded that Respondent discrimina-torily reduced its 1978 Christmas bonus, implemented a no-talking rule,and altered that part of its disciplinary system involving communicationwith employees, in violation of Sec. 8(a){3) and (1) of the Act. In Interna-rional Business Systems. Inc.. supra, the Board affirmed the AdministrativeLaw Judge's rulings, findings, and conclusions and adopted his recom-mended Order.182 INTERNATIONAL BUSINESS SYSTEMS. INC.tain that Orangers had been fired and to call himback.During a break, that same evening, five of theeight night-shift pressmen met to discuss Orangers'discharge. Walter Pollard testified about the meet-ing as follows:..most [of the] men on the shift ...cameup and said "what are we going to do aboutthis? One of the men just got fired. Everybodyhad got letters here. What are we going to doabout it?". ..Rudy Harris brought up the facthe had two letters. Bill Lauff had two letters.Skip had a letter and I believe Joe Smith had aletter. They said, you know, "what are wegoing to do about these things?... We haveto do something to stop these letters becauseone man just got fired on account of those let-ters." They wanted to walk out ....After the meeting, Pollard called Toff. He testifiedhe told him that "most of the men on the secondshift wanted to do something about the man thatgot fired and about these letters." Pollard added,"We felt we were right in doing something becausethese letters were [the] direct cause of why theman got fired. He got two letters and he said thisnext letter, he was going to get fired, which he was[sic]."Whitman called Toff again the next day, March21. He testified he told Toff that Orangers had infact been fired, that the pressmen did not think itwas "fair," and "that it was one of the last strawsof the pressures being put on us up to that point,and we wanted to do something by walking out atthat time."Between shifts on March 21, several pressmenmet in Respondent's parking lot to discuss strategyfor the upcoming strike, which they agreed wouldbegin the next day, and to review generally theirreasons for striking. The record shows that thewarning letters, Orangers' discharge, the dischargeof another employee, Lou Thompson, the no-talk-ing rule, and the reduced 1978 Christmas bonuswere among the topics discussed at that time.The Administrative Law Judge found that thepressmen did not strike on March 22 because Re-spondent unlawfully instituted a new means ofcommunicating with them about errors. Rather, hefound that the pressmen walked off the job becausethey misperceived this change to be a manifestationof a new and threatening disciplinary system thatwould ultimately lead to their discharge. In charac-terizing the strike as an unfair labor practice strike,he therefore concluded, in essence, that the nexusbetween the strikers' actual motivation and Re-spondent's unlawful conduct was so close that itwarranted labeling the striking employees unfairlabor practice strikers. The record evidence amplydemonstrates, however, that the change in commu-nication was, in fact, a substantial cause of thestrike that began on March 22. It further disclosesthat Respondent's other unlawful conduct, the no-talking rule and, to a lesser extent, the reduced1978 Christmas bonus, were also, at least in part,contributing factors.9According to Whitman and Thomas, whose testi-mony is noted earlier, the pressmen began talkingabout a strike in January after Respondent issuedits first three warning letters. Unfair labor practicecharges were filed instead. Between January 10 andMarch 14, Respondent distributed 15 of thesewarning letters to pressroom employees. Unlike thereports of error, which employees did not see forsome time, these letters had an immediate impact.In addition, they were formal, bore the signature ofa company officer, and contained remarks whichemployees could fairly interpret as jeopardizingtheir job security. By altering this aspect of its dis-ciplinary system, Respondent created tensionamong its pressmen. Pollard described the situationas follows:These letters seemed to be putting pressure onthe people that got them. They couldn't per-form their job because they were actuallyscared to make another mistake because theydidn't know really what the letters meant.They didn't know if they were going to befired or what.James Thomas testified, "So every time we got aletter, we had to worry about whether the nexttime, the next one, was going to give us an out thedoor or what." Orangers' discharge on March 19,which employees could trace directly to the warn-ing letters, was, as Whitman testified, "one of thelast straws of the pressures being put on us up tothat point, and we wanted to do something bywalking out at that time." Pollard's testimony, aspreviously noted, indicated that the consensusamong the night-shift pressmen was that somethinghad to be done about stopping the letters.It is evident from the testimony of those press-men who testified that the warning letters were a9 Respondent's January letters warning two employees about talking attheir presses triggered the first talk of a strike. The day before the strike.Whitman testified, he told George Schnyder he was upset about "thetalking letters" and "thought that stuff went out in grade school.' Whit-man. Thomas, and Harris all testified that they discussed it as a reason forstriking at the parking lot meeting the day before the strike According toWhitman and Harris. the Christmas bonus was also mentioned at thattime. Further. Harris indicated that the reduction in the bonus was afactor in bringing all the pressmen to the conclusion that something hadto be done.183 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmajor source of dissatisfaction and figured promi-nently in discussions about striking. It is also evi-dent that Orangers' discharge was the catalyst thattriggered the strike. For the pressmen, Orangers'discharge, on the heels of a letter warning that hisnext mistake would be his last, took on broad im-plications. It represented the culmination of theirworst fears concerning Respondent's new systemof communication and provided the impetus for thestrike that began 3 days later. Thus, the uncertaintyand degree of concern that existed among pressmenat the time was directly attributable to the unlawfulchanges Respondent made in communicating withthem.Accordingly, having concluded that there was adirect causal connection between Respondent's un-lawful conduct and the pressmen's decision tostrike, we conclude that the strike commencing onMarch 22, and at all times thereafter, was an unfairlabor practice strike.AMENDED REMEDYHaving found that Respondent engaged in cer-tain unfair labor practices, we shall order that itcease and desist therefrom and that it take certainaffirmative action to effectuate the policies of theAct.We shall order Respondent to make whole thestrikers listed below for any loss of earnings theymay have suffered as a result of Respondent's re-fusal to offer them reinstatement in a timelymanner, by paying to each of them a sum of moneyequal to that which each would have earned aswages during the period from August 7, 1979, tothe date Respondent offers each of them reinstate-ment, less any net earnings during such period,with backpay and interest to be computed in themanner prescribed by the Board in F. W. Wool-worth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977).1°The employees to be made whole in this mannerare:Thomas EckRudolph HarrisBrooks LoweJoseph MannWilliam MooneyJames ThomasWalter WhitmanORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedlO See, generally, Isis Plumbing Heating Co., 138 NLRB 716 (1962).In accordance with his dissent in Olympic Medical Corporation. 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.Order of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,International Business Systems, Inc., King of Prus-sia, Pennsylvania, its officers, agents, successors,and assigns, shall take the action set forth in thesaid recommended Order, as so modified:1. Substitute the following for paragraph 2(a):"(a) Offer Thomas Eck, Rudolph Harris, JosephMann, James Thomas, and Walter Whitman imme-diate and full reinstatement to their former jobs or,if those jobs no longer exist, to substantially equiv-alent positions, without prejudice to seniority andother rights and privileges, discharging, if neces-sary, any replacements hired in their stead."2. Substitute the following for paragraph 2(b):"(b) Make whole the following named unfairlabor practice strikers in the manner set forth in thesection of the Board's Decision entitled 'AmendedRemedy,' for losses they may have suffered as aresult of Respondent's failure to reinstate thempromptly after their unconditional application toreturn to work:Thomas EckRudolph HarrisBrooks LoweJoseph Mann"William MooneyJames ThomasWalter Whitman3. Substitute the attached Appendix B for that ofthe Administrative Law Judge.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL. LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to reinstate unfairlabor practice strikers upon their unconditionaloffer to return to work.WE WILL NOT in any like manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them by Section7 of the Act.WE WILL offer Thomas Eck, RudolphHarris, Joseph Mann, James Thomas, andWaler Whitman immediate and full reinstate-ment to their former jobs or, if those jobs nolonger exist, to substantially equivalent posi-tions, without prejudice to seniority and otherrights and privileges, discharging, if necessary,any replacements hired in their stead.184 INTERNATIONAL BUSINESS SYSTEMS. INC.WE WILL make unfair labor practice strikersEck, Harris, Lowe, Mann, Mooney, Thomas,and Whitman whole for any loss of earningsand other benefits they may have suffered,with interest, as a result of our failure to rein-state them promptly upon their unconditionaloffer to return to work.INTERNATIONAL BUSINESS SYSTEMS,INC.DECISIONSTEPHEN GROSS, Administrative Law Judge: This is aconsolidated proceeding involving two complaintsagainst Respondent International Business Systems, Inc.(IBS). One complaint alleges that IBS failed to reinstatesome of its employees when the employees made an un-conditional offer to return to work after striking overunfair labor practices committed by IBS.' The othercomplaint alleges that IBS fired an employee because ofthe employee's support for a union.2Section I of this decision will address the unfair laborpractice strike issues. Section II will cover the matterspertaining to IBS's discharge of a prounion employee.I. THE STRIKE AND ITS AFTERMATHA. IBS's Business, The Work of its Press OperatorsIBS is in the business of printing and selling businessforms. Its plant is located in King of Prussia, Pennsylva-nia. IBS does not dispute the General Counsel's allega-tion that it is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.The job of printing business forms involves almostendless matters of detail. For instance, each part of amultipart form ordered by an IBS customer might differfrom the other parts in color, length, and type of paper,color and type of ink, perforations, and sequential num-bering. Even the slightest error in printing any part of abusiness form can lead to rejection of the product by thecustomer. Accordingly, IBS uses various checks toverify that a form will be printed properly. But IBS'smanagement considers the printing press operator (thepressman) ultimately responsible for doing the job accu-rately. Moreover even when a press is properly set up,mechanical problems in the press can ruin its output.While pressmen are not expected to repair presses (unlessthe problem is a minor one), IBS holds its pressmen re-sponsible for catching those problems promptly.B. IBS's Written Evaluation of its EmployeesIBS has long kept written records of all significanterrors made by pressmen that come to the attention ofThe charge in that matter was filed on August 21, 1979. The Region-al Director for Region 4 of the National Labor Relations Board issuedthe complaint on October 31, 1979.2 The Regional Director for Region 4 issued a complaint in this matteron March 14, 1980, based on a charge filed January 30, 1980. On March17, 1980, he ordered that the two cases be consolidated The hearing inthis proceeding as held in Philadelphia on April 14 and 15 and on May22 and 23. 1980.IBS supervisors. Until January 1979, those records con-sisted solely of "reports of error." A report of error ismade out on a preprinted form and typically contains ahandwritten comment by a supervisor describing a mis-take made by a pressman. The report sometimes, also, in-cludes the explanation the pressman gave to the supervi-sor about why the pressman made the mistake. For atime, the pressman concerned was asked to sign thereport. Copies of the report would then be filed in,among other places, the personnel folder of the pressmanconcerned. A report of error is just that: a report of anerror made by an employee. Reports of error contain nothreats or warnings nor do they cover such things as anemployee's violation of a plant rule. At the pressmen'srequest, in 1977 or 1978, IBS stopped requiring pressmento sign the reports. According to IBS policy, eventhough pressmen are no longer required to sign the re-ports at the time a report is prepared, a copy of thereport of error is to be shown to the pressman who is thesubject of the report. It appears from the record in thisproceeding, however, and from the findings made in aprior case," that ever since the pressmen stopped signingthe reports, supervisors have turned in the reports forfiling without showing them to the pressmen. The press-men do get to see reports of error of which they are thesubject, but only at the semiannual job evaluation meet-ings that IBS's management holds with each pressman.In January 1979, IBS began a new form of communi-cation with employees about errors and any other em-ployee behavior deemed objectionable by management:typed letters (hereafter warning letters) signed byGeorge Schnyder, who is one of IBS's owners and is incharge of IBS's industrial relations. The first three warn-ing letters were issued on January 10. Two letters criti-cized employees for leaving their work areas and forconducting social conversations during worktime afterthe employees had been told not to do so. The letters in-cluded the comment that continued improper behavior"could jeopardize your future with IBS."4The third warning letter issued on January 10 com-mented on an employee's vacation plans and also re-ferred to IBS's concern "with the excessive and costlynature of the errors which you have made over the pastsix months." The letter also stated that the employeeshould "take this warning seriously as the Company cannot afford excessive carelessness on the part of its pro-duction employees."5Two other typed letters each went out to a pressman 2weeks later. Each dealt with a printing mistake made bythe pressman (and attached a copy of the report of errorprepared in connection with that mistake). One letteremphasized the Company's unhappiness with the costli-ness of the error: "please be extremely careful when run-ning NCR paper: It is very expensive and very difficultto get during the current paper shortage."6The otherletter was more explicitly critical and threatening:3 247 NI.RB 678, 682 (1980).GC. Exhs. 13(h) and (c)GC Exh 13(alh G.C Exh 13(e)185 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis [the above-described error] was a carelesserror and not one that we would expect of a ratedBusiness Forms Press Operator. Please take thiswarning seriously and take steps to ensure that thistype of careless error does not occur in the future.This warning will be placed in your permanentfile.7The strike of IBS's pressmen began on March 22. Be-tween January 10 and March 22, IBS transmitted fifteenwarning letters to various pressmen. With minor excep-tion, each resembled one of the types of letters discussedabove; except for a March 14 letter that referred to sev-eral recent errors made by the pressman addressee andwent on to state that "future errors ...will result in thetermination of your employment."8All parties agree that the warning letters referring toprinting errors accurately described the mistakes madeby the pressmen.C. Union Organizing Efforts and IBS's RelatedUnfair Labor PracticesIn early October 1978, Local 14L of the Graphic ArtsInternational Union, AFL-CIO (hereafter Local 14L orthe Union) sought recognition as the exclusive bargain-ing agent of IBS's pressmen.9IBS refused to recognizethe Union. That led, on December 14, 1978, to a Board-held election to determine whether the members of aunit made up of lithographic production employees inIBS's preparation and press departments wanted to berepresented by Local 14L. But Board certification of theresults of the election was delayed pending the outcomeof a decision on a challenge to one of the ballots: See In-ternational Business Systems, Inc., 250 NLRB 1289(1980).10 In the meantime unfair labor practice chargeswere filed against IBS claiming that, among other things,because of the organizational efforts of its employees,IBS had discriminatorily: (1) instituted a procedure forissuing warning letters for errors and violations of workrules (i.e., the procedure by which IBS issued letters ofthe type described above); (2) instituted a no-talking rule(as evidenced by two of the January 10 letters); and (3)reduced the Christmas bonus IBS customarily gave toeach employee.After a hearing held in June 1979, Administrative LawJudge James L. Rose concluded that the allegations werecorrect and that IBS had accordingly violated Section8(a)(l) and (3) of the Act.In respect to the letters that began being sent to em-ployees on January 10, Administrative Law Judge Rosefound that:[I]t appears that the Respondent did in fact have adisciplinary system prior to the organizational cam-paign which included reducing certain warnings toG.C. Exh. 13(.8 "This will be your final warning. Future errors of a careless andcostly nature on your part, will result in the termination of your employ-ment with International Business Systems." G.C. Exh. 13(s).9 lBS does not dispute the General Counsel's allegation that Local 14Lis a "labor organization" for purposes of the Act.' That decision, which concluded that a majority of the members ofthe unit favored representation by Local 14L. is on appeal.writing, and giving others orally. It also is clearfrom the record that the written warnings, "Reportof Error" were not communicated to employeesexcept during their periodic employment reviews.This system fundamentally changed in January,when the Respondent began sending letters to em-ployees concerning their errors and enclosing the"Report of Error." While it may be that the Re-spondent did not change its determination of whattype of offense would be serious enough to merit awarning, clearly the Company did change itsmethod of communicating this to the employees.Communication is a necessary and integral partof a disciplinary system. To change the method bywhich the Company's determination that an em-ployee has erred is communicated to him is tanta-mount to altering the disciplinary system itself. Ifind such to have been the case here where duringthe course of the organizational campaign, the Re-spondent undertook to send letters enclosing"Report of Error" to employees where it had notdone so before. A change in the disciplinary systemin such circumstances implies a discriminatory moti-vation.... Schnyder's assertions to the contrarydo not persuade me that the change in the disciplin-ary system was motivated by considerations unrelat-ed to the employees' union activity and I according-ly find that the Employer thereby violated Sections8(a)(3) and (1) of the Act.In addition, it should be noted that the writtenwarnings to employees from 1974 to the beginningof the organizational campaign, so far as this recorddemonstrates, were at best minimal. After the orga-nizational campaign and specifically in January andFebruary, there were 20 warning letters or what ap-pears to be a substantial increase in documentationof employee discipline. The Board subsequently affirmed Administrative LawJudge Rose's rulings, findings, and conclusions andadopted his recommended order: International BusinessSystems, Inc., 247 NLRB 678 (1980). (The Board's Order,including Administrative Law Judge Rose's Decision,will hereafter be referred to as "the January 1980 deci-sion.")D. The Discharges of Thomsen and OrangersLouis Thomsen was a pressman who, at the timeperiod in question, was a relatively junior employee ofIBS. Between January 10 and February 28 he receivedfour letters from the Company commenting on errors hemade as a pressman or on his misbehavior (he was one ofthe two pressman to receive a "no talking" letter on Jan-uary 10).Then, on March 7, Thomsen began an unauthorizedvacation under pretext of being sick. IBS found outabout it and fired Thomsen on March 9. Local 14L filedan unfair labor practice charge claiming that Thomsenhad been fired for his union activities. But the Union" 247 NLRB at 682.18h INTERNATIONAL BUSINESS SYSTEMS, INC.withdrew the charge when it was advised by the Board'sRegional Office for Region 4 that absent withdrawal thecharge would be dismissed. Insofar as the record in thisproceeding shows, IBS had ample reason to fire Thom-sen; and no party here argues that Thomsen's dischargewas discriminatorily motivated.Philip Orangers received three warning letters be-tween January 24 and March 14. He was the recipient ofthe "this will be your final warning" letter of March 14.On March 19, Orangers made another error in the op-eration of his press. In keeping with the March 14 letter,he was fired.As in Thomsen's case, Local 14L filed a charge claim-ing that Orangers was fired for discriminatory reasons,but later withdrew the charge. And also as in Thomsen'scase, no one here claims that Orangers' discharge wasdiscriminatorily motivated.E. The Events of January--March 19791. Whitman's call to Toff in JanuaryEdward Toff is an organizer for Local 14L and wasthe union official most active in organizing IBS's em-ployees. In January 1979, shortly after IBS began trans-mitting warning letters to its employees, Walter Whit-man, one of IBS's pressmen, called Toff about the letters.According to Whitman's testimony, which I credit, hehad met with several other IBS pressmen about theimport of this new form of communication by manage-ment to the pressmen and about what he perceived to bethe no-talking rule enunciated in two of those letters.Whitman advised Toff that IBS's pressmen wanted tostrike over those issues.Toff testified that he told Whitman that the bestcourse of action at that time was to file unfair labor prac-tice charges and not to strike. I credit that testimony.(On January 29, 1979, Local 14L did in fact file a chargeconcerning the "no-talking rule" and the letters.)122. The events of March 19, 1979Orangers was fired on March 19, 1979. Whitman, whoworked the day shift with Orangers, called Toff thatsame evening. According to Whitman, he told Toffabout Orangers' discharge and said that the employees"wanted to walk out at that time." Whitman said thatToff responded by asking Whitman "to make sure thatPhil [Orangers] was fired" and to call him (Toff) backwhen Whitman had done that.The night-shift pressmen were also concerned aboutOrangers' discharge. According to the testimony ofnight-shift pressman Pollard, five of the eight night-shiftpressmen met to discuss the matter during their lunch-break, about 10 p.m.13According to Pollard:At lunchbreak, most [of the] men in the shift ...came up and said, "what are we going to do about12 See G.C. Exh. 5 and sec. C, above.13 The five pressmen: Harris, Lauff, Loe, Mooney. and Pollard.this? One of the men just got fired. Everybody hadgot letters here. What are we going to do about it."Rudy Harris brought up fact [sic] he had two let-ters. Bill Lauff had two letters. Skip [Lowe] had aletter and I believe Joe Smith had a letter. Theysaid, you know, "what are we going to do aboutthese things? ...We have to do something to stopthese letters because one man just got fired on ac-count of these letters."They wanted to walk out.... They were sayingsomething about "let's go on strike."'4Pollard testified that he responded by saying, "Wecan't just walkout of the place. .. .We will have to findout through the Union what we can do before all of usget fired."Pollard testified that after the meeting he called Toffto say that "most of the men on the second shift wantedto do something about the man that got fired and aboutthese letters."3. The events of March 20Both Whitman and Toff testified that on March 20Whitman called Toff to say that Orangers had in factbeen fired and that the pressmen had decided to strike.Toff urged Whitman to think hard about "what you'restriking for and what your support is" and told Whitmanthat he would check to see if the Union would support astrike at IBS.4. The events of March 21The meeting with Schnyder. On March 20, some of thepressmen had asked to meet with Schnyder (IBS's headof industrial relations). In response, on March 21Schnyder asked the pressmen who were in the press-room during the day-shift's lunchbreak if they would liketo meet with him. Four of the pressmen did so, with themeeting held in Schnyder's office. There is little disputeabout what happened at that meeting. The pressmen didnot tell Schnyder that they were ready to go out onstrike or that he should stop sending letters to the press-men. The employees did talk about Orangers' discharge,the problems with giving warning letters to employeeswhile they were at work, the fact that the letters werebeing placed in the employees' permanent records, aboutthe pressure the men felt from their supervisors, andabout paper length, quality, and the like.IBS's plant manager, Nicholas Martino, joined themeeting after it had been under way for some time. Ap-parently, the meeting ended shortly after Martino lost his'4 IBS made hearsa objections to much of Pollard's leslimony Ioverruled the objections on the ground that the statements of other press-meln about which Pollard as testifying ere statements of those otlherpersons' then existing states of mind and emotirons See Fed. R of Fsid803(3)187 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtemper in response to the employees' complaints aboutpaper quality.The union officials' actions. On that same day, March21, Local 14L filed a charge claiming that IBS's dis-charges of Thomsen and Orangers were discriminatory.And again on that same day, the Union's president ad-vised Toff that the International would support the IBSemployees in a strike. Toff proceeded to make up picketsigns proclaiming an unfair labor strike against IBS.The employees' 4 p.m. meeting. About 11 employeesmet in the IBS parking lot shortly after the day-shift'squitting time. There was no discussion at this meetingabout whether to strike since all of the employees at themeeting had already concluded that they were going tostrike. Rather, the employees arranged to meet early thenext morning at a nearby restaurant in preparation forthe strike and, according to pressman Harris, the em-ployees generally discussed the reasons why they wantedthe strike. Harris said that those reasons included thetwo letters faulting the employees for talking in thepressroom, the various warning letters, the reducedChristmas bonus, and the discharges of Orangers andThomsen. The employees' March 22 meeting. Toff and anotherLocal 14L offical, Andrew Douglas, met at 6 a.m. onMarch 22 with most of the IBS employees who wantedto strike. The employees at the meeting made it clearthat they did in fact want to strike. According to Toff,the employees' main reason for wanting to strike wasthat they were "scared to death of getting fired." Harristestified similarly, saying that at the March 22 meetinghe urged employees to strike to save their jobs. BothToff and Harris said that the letters the Company hadbeen sending out to the pressmen figured prominently inthe employees' discussion of their fears about gettingfired.The union representatives (Toff and Douglas) an-nounced the Union's support of the strike, handed outpicket signs, and the strike began.The strike. Twelve employees went out on strike. Allwere pressmen and they were accompanied on the picketline by the two recently fired pressmen, Thomsen andOrangers.The strike was instituted without any specific demandsbeing made on IBS and, indeed, without IBS being toldwhy the men were going out on strike.On April 2, 1979, Toff wrote to Schnyder proposingto meet in order to settle the dispute.16But IBS saw theletter as an attempt by the Union to gain recognitionfrom the Company, and accordingly did not respond.Williams, president of Local 14L, sent a letter 3 weekslater, to Schnyder saying that the strike was "to protestyour unlawful activities and your failure to treat youremployees fairly and properly."17The strike did not shut IBS down. By early August,the employees and the Union concluded that their causewas lost and that the best course of action would be toask for the employees' jobs back. That led to an August7 letter from the Union to IBS making an unconditionalI' Whitman's testimony is in accord.16 Resp. Exh. R-l.I" G.C. Exh. 20.offer to return to work on behalf of the striking employ-ees. IBS immediately reinstated four of the strikers, andadvised the remaining seven that their jobs had beenfilled by permanent replacements but that IBS would putthem on a preferential hiring list.'8F. Testimony by the Pressmen About Their MotivesforStriking1. Walter WhitmanWalter Whitman was a day-shift pressman at IBS atthe time he went out on strike in March 1979. As of thedate of the hearing in this proceeding, he had not beenreinstated. Whitman was not the subject of any disciplin-ary letter.Whitman's testimony indicates that four aspects of hisjob at IBS led him to strike-the undue pressure that hefelt supervisors were placing on him, the failure of man-agement to respond to employees' complaints, the lettersthat the Company began transmitting to employees inJanuary (as discussed above), and Orangers' discharge.Pressure. Whitman complained about "the looking overyour shoulder every five minutes." While much of thepressure seemed to come from his foreman, I got the im-pression that the manner in which Martino carried outhis job of plant manager also played a part in Whitman'sview that the Company was applying unreasonableamounts of pressure on the pressmen.IBS's lack of responsiveness. During the course of cross-examination, Whitman was asked what he had wantedthe Company to offer the employees "to go back towork." Whitman responded:Actually sit down and actually hear what was thereand not what they wanted to hear because Mr.Schnyder has a tendency to say "yes, but .. ." "wehear your complaints, but ...." It's always "but."And we got tired of hearing "yes, but."The letters. According to Whitman's recollection, theCompany began making out reports of error on mistakesby pressmen during the summer of 1977. As Whitman re-members it, about 6 months after the form started beingused "one of the employees, informed Mr. Schnyder thatthey didn't care for that type of form or warning notice,and Mr. Schnyder said at that time that he didn't knowpeople didn't like it, and that he would have done awaywith it."Whitman also recalled that "there was a pressmen whoreceived three of these notices. The next thing we knowhe was fired."Whitman held the view that absent intentional or re-peated mistakes the Company should not keep a writtenrecord in a pressman's file of errors he has made. Whit-'" The 12th employee. Pollard, had found permanent employment else-where. The strikers put on the preferential hiring list were: Eck. Harris,Lowe. Mann, Mooney, Thomas, and Whitman. Haley, Lauff, Parkerson,and Carney were immediately reinstated. Lowe and Mooney were subse-quently reinstated. Mann obtained a permanent job elsewhere. As of thedate of the hearing in this proceeding. Eck, Harris, Thomas, and Whit-man ere neither permanently employed elsewhere nor reinstated byIBS.188 INTERNATIONAL BUSINESS SYSTEMS. INC.man thus had been opposed to the reports of error andanswered affirmatively when asked whether he believedthat the Company was using these forms to put evidencetogether to terminate employees.Whitman testified that during the period of Januarythrough March he saw only two of the letters transmit-ted to pressmen by the Company, but was aware ofmany more. In many ways, his reaction to the letters wasthe same as to the earlier reports of errors procedures.But Whitman's testimony indicates that he felt more con-cern about the letters than the earlier procedures becauseof the relatively greater formality of the letters. As Whit-man seemed to view it, the letters were like the reportsof error procedures, only more so: "we felt that it was somany letters and your job was terminated."It was that aspect of the warning letter proceduresthat bothered Whitman the most. It was that, accordingto Whitman's testimony, that played a part in his decid-ing to strike.Orangers' discharge. The pressmen "definitely didn'tthink it was fair" that Orangers was fired, and thataction by the Company did lead to the strike. Whitmantestified that: "We felt that it was one of the last strawsof the pressures being put on us up to that point, and wewanted to do something by walking out at that time."But Whitman was clear that Orangers' discharge was not"the particular reason we went out."James Thomas began working as a day-shift pressmanat IBS in March 1978. He went out on strike in March1979. Thomas received one warning letter. The letter,dated January 24, 1979, referred to an error Thomas hadmade and concluded by urging Thomas "to make a con-scious effort to thoroughly think out and keep your mindon the job that you are running. A copy of this letterwill be placed in your permanent file."192. James ThomasThomas testified that "when I started" at IBS, "therules and regulations were kind of lenient.... Rightafter the union vote everything changed." "At thattime," said Thomas, "the Company began putting pres-sure on the pressmen," and, according to Thomas, hewent out on strike because of that pressure. Thomas saidthat the pressure stemmed from three circumstances: Thenature of Martino's supervising, the "no talking rule,"and "the letters."The letters. Thomas' testimony about the letters wasnot wholly consistent. At one point he said that hewould have been satisfied if the letters Schnyder beganissuing in January were mailed to the homes of the af-fected pressmen, instead of being given to the pressmenwhile at work in the pressroom.But at other times during the course of his testimony,Thomas stated that while he agreed that IBS would bejustified in talking to a pressmen about the routine kindof "dumb mistakes," giving a letter to an employee aboutthat kind of error was not justifiable. Thomas echoedsome of the other employees in saying that he viewedeach letter an employee might get as a step toward thatemployee's discharge: "you would get so many letters19 G.C. Exh. 12.and then you would ...eventually [get] fired, whichhas already happened. So every time we got a letter, wehad to worry about whether the next time, the next one,was going to give us an out the door or what."3. Walter Samuel PollardPoland began at IBS in 1977. At the time of the strikein March 1979, he was a night-shift pressman. During thecourse of the strike, Pollard obtained an equivalent posi-tion with another company and accordingly did not seekreinstatement at IBS. Pollard was not the subject of anywarning letter.Pollard testified that as far as he was concerned thestrike was about the letters that Schnyder began givingemployees in January. Pollard agreed that "if you'redoing something wrong it should be brought to your at-tention right away" and that the Company had a right tokeep a record of mistakes made by the pressmen that re-quired reprinting. "But the letters," said Pollard. "weresomething more than mere record keeping. They seemedto be part of a step-by-step procedure by which a press-man would get fired":We thought ...that the warning letters are jeopar-dizing our job, that after a certain amount [of let-ters] you can be fired, and that's what happened toPhil Orangers. That was the thing that really start-ed everything off because one man had lost his jobon account of these letters.* * * *We felt that we were right in doing something be-cause these letters were [the] direct cause [of] why[Orangers] got fired ...he said [the] next letter hewas going to be fired, which he was.Orangers' last letter had been fairly specific about hisprecarious status about IBS. But Pollard said that as heand others saw the procedures associated with the let-ters, even a letter that did not explicitly give any warn-ing was part of a process that sooner or later would leadto discharge. Brooks Lowe's letter, for instance, made nothreats (see fn. 6, infra). But Pollard recalled that Lowewas "under the impression that the next letter" thatLowe received "would be the one saying the next timeyou make a mistake, you're done."As to whether the discharges of Orangers and Thom-sen caused the strike, Pollard seemed not to be con-cerned about Thomsen but did say that if Orangers hadnot been discharged there would not have been a strike.And Pollard agreed that one of his aims in striking wasto have Orangers reinstated.Pollard, nonetheless, claimed that the discharges werenot in fact the cause of the strike. Rather, Orangers' dis-charge "sprang loose the turmoil of the letters."4. Rudolph HarrisHarris began work as a pressman at IBS in January1978. He went out on strike in March 1979 and as of thehearing had not been reinstated. He worked the night189 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshift. According to one of Harris' coworkers, Harris "hasa tendency to rant and rave about more so than otherpeople."According to Harris, the overall reason that he wentout on strike was because IBS had "violated my basichuman rights." What Harris wanted the strike to pro-duce, he said, was for Schnyder to say, "Okay, I'll sitdown and work all the problems out."In terms of the specific reasons that Harris went outon strike, he said that they were: (I) the reduced Christ-mas bonus; (2) the no-talking rule that the Company im-posed in January; (3) the firing of Thomsen andOrangers; and (4) the letters. In that last respect, Harristestified that:One of the foreman had told me that when you getthree letters, that's it. That's how they are going tosystematically discharge the activists for the Union,the pro-union people.20While I found most of Harris' testimony to be credible, Igot the impression that the reduced Christmas bonusesand the no-talking rule did not in fact play any substan-tial role in Harris' decision to strike.5. Joseph MannJoseph Mann had been a day-shift pressman at IBSand went out on strike. He was not reinstated when thestrike concluded, but obtained an equivalent job with an-other employer. Although Mann was hostile to IBS's po-sition in the case, IBS, not the General Counsel, calledMann as a witness.In January 1980, a hearing was conducted by a refereeof the Pennsylvania Unemployment Compensation Boardof Review concerning Mann's unemployment compensa-tion claim. The following occured at that hearing:Referee: Now, we have to determine whetherthere was an actual strike or not. What happenedon March 22 that caused you not to go into work?Mann: The Company was firing people.Referee: What do you mean the Company-whathappened on March 22?Union Rep.: Let's clear the record. The entire sit-uation was to have happened from the Union elec-tion on.Referee: All right. Mr. Mann, in your ownwords, tell us what caused your unemploymentstarting with March 22. Why didn't you work onMarch 22?Mann: Well, we went out on strike because theCompany was firing people.21Subsequently, the union representative (Toff) toldMann to give the referee "the other reasons for goingout on strike." Mann, in response, said that "we under-stand that the election was done in an unfair way."2220 The Company stipulated that the foreman, Frank Adams, %was a su-pervisor within the meaning of the Act. Adams did not testify.21 Resp. Exh. , p. 4.22 Id.That led Toff to talk about IBS's reduction in the Christ-mas bonus, the no-talking rule, and a new "warningsystem" (i.e., the letters). Toff told the referee that thefiring of two employees "was just about the straw thatbroke the camel's back."23At the hearing in this proceeding, Mann testified thathe went out on strike because of "the letters, peoplebeing dismissed from their jobs, and it looked like itwasn't going to get any better."When Mann was asked why the letters the Companyhad been sending affected his decision to go out onstrike, he testified:Well, we're only human. We are going to make mis-takes. It seems to me like if someone's got a beefagainst you, it's going to be used against you onetime or another, not saying that I'm going to makea mistake, but if I should happen to make a mistake,there's a little argument or discussion at the time, itwould be brought right back out and that would beit. That's the way I felt about the letters.Mann also testified that in his view the Company's in-stitution of the warning letter procedure "was a move totry to get rid of the people-certain people in there ...I think that was the purpose of the letters."G. CredibilityThe only witnesses in a position to testify about whythe pressmen walked out were the pressmen themselves(plus, to a limited extent, Toff, the union organizer). Onthe face of it, their testimony is clear that the pressmenstruck because they believed that the warning lettersystem-or rather, the changes in IBS's disciplinarypolicy the pressmen thought was signaled by the let-ters-was a direct threat to their job security. But all ofthe witnesses were very familiar with the difference be-tween the reinstatement rights of economic strikers andthe rights of employees who struck because of an em-ployer's unfair labor practices. Since those rights ofunfair labor practice strikers are greater than of econom-ic strikers, it was very much in the interest of the press-men witnesses to claim that they walked out because ofIBS's unfair labor practices. The question, thus, is wheth-er the testimony about the role of unfair labor practicesin causing the strike is in fact an accurate portrayal ofthe facts, or rather a disingenuous attempt to obtain thebenefits accruing from a finding that the strike was anunfair labor practice strike even though the strike was infact over economic matters.IBS argues vigorously that the latter is the case-thattestimony about the motivation for the strike is a fabrica-tion having little to do with the truth of the matter. Ac-cording to IBS, the actual and sole reason the pressmenstruck was IBS's lawful firings of Thomsen andOrangers. But my conclusion is that for the most part thetestimony of the pressmen and Union Official Toff iscredit worthy.Coaching of witnesses. I got the impression that at leastsome of the pressmen who testified on behalf of the Gen-2:' Id. at p 5.190 INTERNATIONAL BUSINESS SYSTEMS. INC.eral Counsel had, prior to the hearing, discussed amongthemselves what their testimony was going to be. IBSurges in this respect that that certainly is the case andthat the striking pressmen's testimony ought not to be ac-cepted. IBS points to, especially, the repeated use byvarious witnesses of the terminology "last straw" and"straw that broke the camel's back" when referring tothe impact of Orangers' discharge.But testimony need not be discarded as inherently in-accurate simply because the witnesses discussed theirprospective testimony prior to the hearing. And it didnot seem to me that the witnesses were merely mouthinga memorized script. Rather, the various witnesses' testi-mony did appear to reflect their individual recollections.And as to the repeated use of "last straw" terminology,while that may reflect discussions among the witnesses italso appeared to be used because it is a well known ex-pression24that did in fact neatly fit the pressmen's feel-ings about the strike.1. The illogic of the claimed reasons for the strikeThe pressmen's claims that it was the letters that werethe primary cause of the strike raises another credibilityissue since arguably it was illogical for the pressmen tohave gone out on strike over those letters. Letters, afterall, do not in fact get anyone fired.It is clear that in referring to the letters as a threat totheir job security the pressmen meant that the letterswere the visible evidence of a threatening change inIBS's disciplinary standards. Yet the record fails to dis-close any such change in disciplinary standards. More-over, the Company had long kept reports of error by thepressmen (as the pressmen must have known) and in thepast had shown such reports of error to the pressmen assoon as they were written. The pressmen did not strikeover those reports of error, and in many respects the re-ports of error covered the same ground as the letters thatbegan being issued in January 1979. That was especiallytrue as to those letters that were simply a statement of amistake having been made, with no warning language atall.But that kind of argument wholly ignores the circum-stances as seen from the viewpoint of the pressmen. Forone thing, as of January 1979 the reports of error werenot brought to the pressmen's attention, except at the in-frequent merit review meetings. For another, the reportsof error have a relatively informal appearance. The let-ters, on the other hand, looked very formal. They weretyped. And they were signed by the IBS official incharge of personnel matters. Third, the letters beganbeing issued not long after the employees sought to un-ionize, which led some of the employees to feel that theletters represented an antiunion bias on management'spart-an accurate belief, as things turned out.25Fourth,reports of error contain no warnings or threatening lan-guage, while many of the letters did. Fifth, some of theletters covered matters that reports of error do not dealwith, such as violations of work rules. And last, appar-24 IBS Plant Manager Martino used the same expression, in fact. in de-scribing why he decided to fire pressman Lauff25 See the language from the Board's January 1980 decision 247NLRB at 682, quoted in sec C, herein.ently no one in management assured the employees thatthe letters were merely a change in method of communi-cation. Under all these circumstances, it is not particular-ly surprising that many of the pressmen felt that the let-ters represented, and were at the core of, a new disci-plinary system that would inevitably lead to their dis-charge.2. Lack of any discussion with SchnyderSeveral of the pressmen who went out on strike onMarch 22 met with Schnyder on March 21. Nothing wassaid at the meeting about any strike. Moreover, nothingwas said about the reduced Christmas bonus that theCompany had paid in December or about what the em-ployees perceived to be the Company's imposition of ano-talking rule. Yet some of the General Counsel's wit-nesses testified that both the reduced Christmas bonusand the no-talking rule were factors in the men going outon strike. As for the letters, there was some talk at themeeting of the manner in which the Company deliveredthe letters to the addressees. And while there was sometalk about the "pressure" being placed on the employees.no one said anything about what the employees per-ceived to be the new disciplinary procedures of whichthe letters were thought to be a part.I think that the record in this proceeding, includingthe testimony about the employee-Schnyder meeting,does indicate that the reduced Christmas bonuses and theno-talking rule had only an incidental impact on the em-ployees' decision to strike, if they had any impact at all.As to the failure of the employees to discuss the per-ceived new disciplinary procedures and their failure todemand an end to the letters, that certainly is a consider-ation that deserves some weight. But the weight to beaccorded the matter is diminished by the fact that: (I)notwithstanding IBS's claim that the strike was con-cerned solely with the discharges of Thomsen andOrangers, the employees at the meeting did not demandthat either Thomsen or Orangers be reinstated; (2) themeeting was an impromptu one, attended only by thosefew employees who happened to be around whenSchnyder suggested a meeting, and who obviously wereuncomfortable about fully expressing themselves; and (3)a full and frank airing of the employees' views appears tohave been hampered by Martino's loss of temper.In restrospect, the meeting was an opportunity formanagement and the pressmen to short circuit a confron-tation that led to a variety of difficulties for all con-cerned. It is unfortunate that that opportunity was notutilized. But the failure of the employees to articulate atthat meeting their concerns about the impact of the let-ters on their job security is understandable under the cir-cumstances and does not substantially affect the credibil-ity of their unanimous testimony about the role of theletters in leading them to strike.3. The witnesses' lack of familiarity with the lettersSeveral of the pressmen witnesses had not personallybeen the recipients of warning letters. None of those wit-nesses had in fact seen more than a couple of the letters.And some appeared not to have seen any. IBS questions191 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether such witnesses could in fact have been troubledby the letters. But that kind of question assumes that wehumans are careful not to base our decisions on hearsayor rumor as we move through life. That manifestly is notthe case. Moreover, the Company started transmittingwarning letters to its employees on January 10; and be-tween January 10 and mid-March IBS's pressmen re-ceived a total of 15 of those letters. The letters were thesubject of intense discussion and their contents were ofsuch common knowledge that, clearly, the pressmen allfelt that they understood the nature of the letters withoutactually having read them.Inconsistent statements. Respondent makes much ofMann's testimony before an unemployment compensationreferee. As discussed above, Mann there stated that thecause of the strike was the discharge of two pressmen.(Mann went on to refer to the Company's unfair laborpractices, but only after coaching from Toff.) I do notfind any real inconsistency between Mann's testimonybefore the referee and his testimony in this proceeding.The discharges, and in particular Orangers' discharge,were the events that touched off the strike and thus, in amanner of speaking, were the reasons the employeeswent out on strike, as Mann testified. I, accordingly, donot read the transcript of Mann's testimony before thereferee as indicating that the letters, and the disciplinaryprocedures thought to be behind the letters, were not im-portant factors in Mann's going out on strike.The record shows some inconsistencies such as a wit-ness referring to a strike vote in an affidavit given to aBoard investigator while agreeing, at the hearing, thatthere was no such strike vote. I have considered thoseinconsistencies. But they do not appear to be of such aquality as to substantially diminish the credibility of thewitnesses concerned.Hearsay and related issues. Six of the twelve pressmenwho participated in the strike against IBS did not testify.And the seventh, Lauff, who did testify, was not askedabout, and did not describe, his motivation for striking.Thus, to whatever extent the motivation of those sevenpressmen is pertinent to this proceeding, it must be deter-mined from other witnesses' descriptions of extrinsicevents and from those other witnesses' testimony aboutwhat the seven nontestifying pressmen said in the courseof the events leading to the strike. In other words, theoutcome of this proceeding depends to some extent onthe weight to be accorded secondhand, hearsay, informa-tion. I have considered the fact that information of thatkind is inherently less reliable than first-hand statements.But, having considered that, it appears to me that the tes-timony of Toff and the five pressmen witnesses convinc-ingly demonstrates that the motivation of the strikers asa group was, at least in substantial part, to oppose theattack on their job security that they believe the lettersrepresented.I have also considered the fact that the General Coun-sel presumably could have called as witnesses all, ornearly all, of the employees who walked out, rather thanonly four of them. But the General Counsel is under noobligation to call every witness to an event, and bringing4 of the 12 strikers to the stand seems to me to be suffi-cient to avoid any assumption that the witnesses that hedid not call would have testified in a manner contrary tohis position.H. ConclusionIn its January 1980 decision, the Board found that IBSviolated the Act by reducing the Christmas bonuses itpaid to employees in 1978, by enforcing a rule prohibit-ing talking among employees, and by changing themethod by which the Company communicated to em-ployees its determination that an employee had erred(the warning letter system).As touched on above, it does not appear to me thatthe Company's action in reducing the Christmas bonusesin 1978 or imposing a rule against talking in January1979 played any substantial role in the strike against IBSin March 1979. Rather, my conclusion about why thepressmen struck is that when, in January, the Companybegan issuing warning letters, a number of pressmen de-veloped the suspicion that the letters represented a newdisciplinary system that would ultimately cost them theirjobs-either because the Company was using that newsystem to rid itself of union supporters or because nearlyevery pressman, no matter how careful, would ultimatelymake enough mistakes to warrant discharge under whatthe pressmen perceived to be the Company's new disci-plinary standards. Orangers was fired about 2 monthsafter the warning letters began issuing, and after thepressmen had received 15 of the letters. The actualreason IBS fired Orangers was because of his extraordi-narily poor job performance. But the pressmen were notprivy to IBS management's decisional processes. And toa number of the pressmen, Orangers' discharge wasproof that their worst fears about the letters were cor-rect. Thus, Orangers' firing did indeed spring "loose theturmoil of the letters."26It also appears to me that major contributing factors tothe strike were: the pressmen's feeling that Orangers' dis-charge was unfair; the pressure the men felt from theirsupervisors; and what the employees felt to be the un-willingness of management to respond to their com-plaints.If a cause of a strike is an employer's unfair laborpractice, the strikers are entitled to reinstatment upontheir unconditional request for reinstatement, even if theemployer has to discharge employees hired during thestrike as replacements for the strikers: E.g., Mastro Plas-tics Corp. v. N.L.R.B., 350 U.S. 270 (1956). IBS failed toreinstate a number of the strikers after their uncondition-al offer to return on the ground that those strikers hadbeen replaced. On the face of it, therefore, that adds upto a violation of Section 8(a)(1) and (3) of the Act. ButIBS urges that, even if the Board finds a causal connec-tion between the implementation of the warning lettersystem and the strike, for several reasons the Board maynot properly order reinstatement of the strikers.26 Witness Pollard. see sec. I,F, herein.192 INTERNATIONAL BUSINESS SYSTEMS. INC.I. The Relationship Between Why the Board Foundthe Warning Letters To Be Discriminatory and theStrikers' ActionIn the previous proceeding, the Board explicitly avoid-ed finding that the warning letters that IBS began issuingin January 1979 represented a change by IBS in "whattype of offense that would be serious enough to merit awarning."27Rather, the Board found that the only thingthe Company changed was its method of communicatingto employees about their errors, and that this change wasmotivated by considerations related to the employees'union activity.IBS's pressmen did not strike as a protest against theCompany for instituting a new way of communicatingabout errors. Rather, they went out on strike becausethey saw-incorrectly, as it turned out-that the newform of communication was a manifestation of a new andthreating disciplinary system adopted by IBS.IBS argues that since the pressmen did not strike overthe specific behavior by IBS, that the Board found to bean unfair labor practice, the strike was an economicstrike, not an unfair labor practice strike. The point is afair one, and the answer is not entirely clear.Arguably the greater rights enjoyed by unfair laborpractice strikers, as compared to economic strikers, stemfrom the fact that an unfair labor practice strike amountsto a protest against an employer's unlawful act: see TheColonial Press, 207 NLRB 673 (1973), enfd. 509 F.2d 850(7th Cir. 1974), cert. denied 423 U.S. 833 (1975). But therecord here fails to show that the employees, in fact,walked out to protest any unlawful action by IBS.Rather, they struck over a phantom issue-a perceived,but unreal, change in IBS's disciplinary standards.It nonetheless seems to me that the 12 IBS pressmenwho went out on strike ought to be deemed unfair laborpractice strikers.First, the strike was caused by an action that was un-dertaken in violation of the Act, in that the strike wouldnot have occured had IBS not begun issuing the letters.Second, the pressmen's feelings that the letters werepart of a harsh new disciplinary system are understanda-ble, and were not wholly unpredictable.Third, the reaction of some of the pressmen that thewarning letters were part of an effort by IBS to rid itselfof union supporters is closely connected to IBS's antiun-ion motivation in instituting the warning letter system.Under these circumstances the March-August strike atIBS was an unfair labor practice strike: see Stanley Build-ing Specialties Co. a subsidiary of The Stanley Works, 166NLRB 984, 986 (1967), enfd. sub nom. United Steelwork-ers v. N.L.R.B., 401 F.2d 434 (D.C. Cir. 1968), cert.denied 395 U.S. 946 (1969); Matlock Truck Body & Trail-er Corp. and its Agent Roy L. Matlock, 217 NLRB 346,354 (1975).J. Opportunityfor Earlier Litigation of the Matter:Res Judicata IssuesThe strike at IBS began on March 22, 1979. The hear-ing in the proceeding leading to the Board's January27 See 247 NLRB at 682. quoted in sec. IC, herein.1980 decision was held on June 27 and 28, severalmonths after the strike began.At that earlier hearing IBS sought to litigate the ques-tion of whether the strike was an economic strike or anunfair labor practice strike. The General Counsel and theUnion opposed that effort. Administrative Law JudgeRose sustained the objection and refused to considerwhether the employees struck over unfair labor practiceor economic issues.IBS here contends that the prior proceeding was theappropriate one in which to consider whether the IBSemployees did in fact strike over unfair labor practicesissues, and that accordingly under "established res judi-cata principles" the General Counsel and the Union areprecluded from litigating the question here.28In supportof that position, IBS claims that allowing the GeneralCounsel to litigate the issue of the nature of the strike ina separate proceeding is a waste of agency resources, is aburden on the resources of Respondent, bifurcates "whatis really a single controversy," and "subverts the truthfinding process."29In that last regard, IBS points outthat now that Administrative Law Judge Rose's (and theBoard's) decision has issued, the witnesses called by theUnion and the General Counsel are in a position to"carefully structure" their testimony so as to supporttheir claim that the strike was an unfair labor practicestrike.30IBS's contentions in this regard are not persuasive. Asfor the "bifurcation" permitting the witnesses to tailortheir testimony to fit the Board's decision, it does notappear that the witnesses did that, at least in respect tothe connection between the warning letters and thestrike. Indeed, as discussed earlier, IBS argues that thereasons the letters troubled the employees, as set forth inthe employees' testimony, are so disparate from the rea-sons that Administrative Law Judge Rose found the let-ters to constitute an unfair labor practice that the Boardis precluded from finding that the strike was a unfairlabor practice strike.In any event, the Board has squarely considered theissue raised by IBS and has concluded that the GeneralCounsel may properly, and perhaps should, litigate thequestion of why employees struck at a hearing subse-quent to the one that determined whether the claimedcauses of the strike were unfair labor practices: The Colo-nial Press. Inc., 207 NLRB 673, 677, fn. 3 (1973), enfd.509 F.2d 850 (7th Cir. 1974), cert. denied 423 U.S. 833(1975); see also Maremont Corp.. World Parts Division,249 NLRB 216 (1980).K. Differences in the Pressmen 's Reasons for StrikingThe IBS employees who went out on strike did notvote to strike. In fact, they did not enter into any kind ofexplicit agreement among themselves about why theywere going on strike. Similarly, it appears that it wouldbe impossible to pick a date on which the employees as agroup decided to strike. Rather, more or less haphazard-ly a consensus developed among the employees to the2" Resp hr. at 282'9 Id at 29.:' Id. at 30.193 DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffect that they had to walk out in order to resist whatthey perceived to be the implementation of a disciplinarysystem that would ultimately result in the discharge ofmost or all of them.Twelve pressmen walked out. Five of those twelvetestified about the causes of the strike (Harris, Mann,Pollard, Thomas, Whitman). Of the remaining seven, IBSreinstated four immediately upon their unconditional re-quest for reinstatement (Parkerson, Haley, Carney, andLauff).That adds up to three employees-Eck, Lowe, andMooney-who went out on strike, did not testify, andwere not immediately reinstated. IBS urges that in viewof the lack of a vote, and since those three did not tes-tify, I "must dismiss the charges as to these individ-uals."3IBS thereby seems to assume that, because there wasno vote, the General Counsel: (1) had the burden ofproving that each of the strikers walked out due to IBS'sunfair labor practices; and (2) failed to carry that burden.Given the fact of IBS's unfair labor practices, howev-er, and the testimony of Mann, Harris, Pollard, Whit-man, and Thomas about why they walked out, I thinkthe burden lay with IBS to show that the others strucksolely over economic issues, rather than with the Gener-al Counsel to prove the reverse: see The Lundy PackingCompany, 223 NLRB 139, 158 (1976), enfd. in pertinentpart 549 F.2d 300 (4th Cir. 1977).Moreover, the record does show that of the sevenstrikers who did not testify about why they struck, alleither were motivated to do so by the warning letters orjoined the strike simply as a gesture of support for theirfellow employees: "some people said 'no, I don't thinkwe should go out, but if everybody else wants to, yes,I'll go along."' And even assuming that Eck, Lowe, andMooney were in the "I'll-go-along group," that too enti-tles them to be treated as unfair labor practice strikers.For one thing, the Act's stress on majority rule in con-certed action by employees32ought not depend onwhether a vote is taken. And for another, given the pur-poses of the Act supporters of an unfair labor practicestrike in circumstances like those at hand acquire therights of those they support: Boyles Galvanizing Co., 239NLRB 530 (1978); CK. Smith & Co., 227 NLRB 1061,1074 (1977).II. AUFF'S DISCHARGEOn January 24, 1980, IBS fired William Lauff, a night-shift pressman who had been with IBS since 1969. IBSclaims that it discharged Lauff because of Laufrs at-tempted coverup of a mistake he had just made, becauseof numerous other errors Lauff had made in the recentpast, because of Lauff's generally low output, and be-cause of Lauff's unwillingness to go along with companypolicies. The General Counsel claims that all of IBS'sreasons are pretextual, and that Lauff's discharge was theculmination of a longstanding effort by IBS to rid itselfof one of the most active supporters of Local 14L.31 IBS br. at 13.32 See Emporium Capwell Co. .Wevtern A.ddition Community Organi-zation, 420 U.S. 540 (1975).While the matter is not free from all doubt, I thinkthat the Company fired Lauff for the reasons it gave andnot because of Lauffs protected activities.A. Lauffs Record With the Company (1969-77)All agree that from the time Lauff began work at IBSuntil mid-1977, or perhaps until the end of that year,Lauffs performance was a demonstration of his high skilland long experience as a pressman. IBS, in fact, selectedLauff to substitute for the night-shift foreman wheneverthe foreman was absent.According to the testimony of IBS officers Martinoand Schnyder, Lauffs performance began to drop some-time in the latter half of 1977, and Lauff began to com-plain about things-problems with the presses, the qual-ity of the ink and paper, and the like-that the otherpressmen either did not find to be problems or foundthat they could readily work around.An incident in 1977 involving Lauff and Martinoseems to typify the understated hostility that began de-veloping between Lauff and Martino at this time. In1977, foremen at IBS got $10 more per night than rank-and-file pressmen. Foremen also received considerablylarger Christmas bonuses. IBS had recognized Lauff'srole as a substitute for the night-shift foreman in theChristmas bonus it paid him. But even on those nights inwhich Lauff filled in for the foreman, the Company didnot pay Lauff the foreman's wage differential.According to Martino, in 1977 Lauff came to him tocomplain about not being paid the wage differential forthe nights on which he substituted for his foreman, Lauffraised that complaint without, apparently, acknowledg-ing that the Company had given him a foreman-sizeChristmas bonus. (Only Martino testified as to this inci-dent. Lauff, who testified on rebuttal as well as ondirect, did not deny Martino's account.) Martino agreedto pay the $10-per-night differential. It is clear that at thetime Martino agreed to do that, he also concluded that asa quid pro quo Lauff would not be paid the higherChristmas bonus. But Martino did not tell Lauff that.When Lauff got his Christmas bonus, he complainedto Martino, noting that he would have been better offgetting the larger Christmas bonus and going without thewage differential. Lauff asked "to go back to the otherway." Martino responded, "No, it's going to stay theway it is."B. Lauffs Record. 1978On June 7, 1978, Lauff became the subject of a reportof error that stated that Lauff ran twice as many formsof a particular kind as called for. (That apparently meantthat Lauff ran 20,000 too many forms.) The report oferror indicates that Lauff's explanation was that he "didnot remember that the counter was counting for 2 up notI up."3(The record indicates that all reports of errorintroduced into evidence are accurate in all substantialrespects. Lauff claims that in some instances, not all, heshould not have been written up either because the error:':1 Resp Exh. 4194 INTERNATIONAL BUSINESS SYSTEMS. INCwas trivial or because the fault was with the press, notthe way he ran it. Lauffs explanations will be noted.)A report of error dated August 2, 1978, states thatLauff "miscounted impressions ...which was a lot ofset up ...ran 43,000 forms, should have run 53,000forms. ..."34A report of error dated September 27, 1978, states thaton a job involving 25,000 five-part sets, Lauff ran oneroll in black ink rather than the correct blue ink. (Thereport indicates that Lauffs foreman shared in the mis-take.)35Lauff was the subject of a report of error dated Octo-ber 19, 1978. The report states that Lauff "ran 1,200 im-pressions more than he should have. As a result we hadto throw them away. With paper shortage we are facingit becomes quite a problem." The report states thatLauff's explanation was that he "thought [the] formswere dirty."As noted earlier, Schnyder met periodically with eachIBS employee to discuss the employee's job perform-ance. Employees were awarded merit pay increases atthese meetings if IBS's management felt the employee'sperformance deserved one. Lauff and Schnyder met forthis purpose in October 1978. Schnyder expressed dissat-isfaction with Lauff's performance for three reasons: (1)Lauff was making too many errors; (2) he was absent toooften; (3) he displayed a disregard for company policies.Lauff was accordingly denied a merit pay increase of 5cents per hour. Of the 16 pressmen then working forIBS, 14 received the pay increase. Only Lauff and Whit-man did not. (Union organizing efforts were in full swingin October 1978, and Whitman, along with Lauff, was aunion supporter. On the other hand, except for thattiming, there is no evidence that would indicate that thedenial of the merit increase to either Lauff or Whitmanhad anything to do with their union activities.)Lauff was the subject of two reports of error in De-cember 1978. According to the first, dated December 12,one part of a job Lauff had run "had to be reprinted be-cause the word 'payable' should had been in red ink."36The second report of error, dated December 27, statesthat on a job calling for 6,000 six-part forms, Lauff ranonly 5,000 impressions of one of the parts. That appar-ently necessitated setting up the press again at a latertime to run the additional 1,000 impressions. The reportstates that Lauff had no explanation and in fact "couldn'tsee how he did it."37C. The January 1979 ControversiesEarly in January, Lauff was the subject of anotherreport of error. The report, dated January 8, states thaton a job calling for "N.C.R. paper Bill ran Part III, blueC.F.B .... job was no good plus used [paper] that wasmarked for another job. Had to buy a new roll."38But the major issue between Lauff and IBS's manage-ment in January 1979 had to do with a 2-week vacationthat Lauff planned to take in late January and early Feb-a4 Id.a Id.a6 Resp. Exh. 4.3 Id.s Resp. Exh. 4.ruary. The vacation policy at IHS is for all employees totake 2 weeks off during the plant shutdown period in thesummer. That is a problem for Lauff because he is askiing enthusiast. And 6 years earlier management hadgiven its approval for Lauff to take a winter vacation.In September 1978 Lauff made a nonrefundable pay-ment for a ski trip, and then told Martino about hisplans. Martino told Lauff that that could present a prob-lem. The matter was raised again in early January. AndLauff's vacation plans, together with the reports oferrors Lauff had been receiving since June of 1978became the subject of one of the first warning lettersissued by the Company (see part 1, above). In respect toLauffs spate of errors, the letter states that managementwas "very concerned." In respect to the January 8 error,in particular, the letter states that "it was not the type oferror that would be expected of a rated pressmen withyour experience," and that Lauff should "take this warn-ing seriously as the company can not afford excessivecarelessness on the part of its production employees." Asfar as the vacation was concerned, the letter states IBS'svacation policy and goes on to say that "if you choose todisregard our vacation policy, we will have to considerappropriate disciplinary action."39There apparently were some further conversations be-tween Lauff and IBS's management in which Lauff con-tinued to insist that he was going to take the vacation ashe planned. Management responded on January 24 witha letter referring to Lauff's "insubordinate conduct."40That led to a further meeting between Lauff and IBS'smanagement. The upshot of that meeting was that, onthe one hand, Lauff would not be disciplined for his va-cation, and, on the other, that IBS would "see a new BillLauff" thereafter. And Lauff did in fact take the vaca-tion.D. The Post-Strike PeriodI. Lauffs production levelsLauff went on strike on March 22, 1979. IBS reinstat-ed him immediately after the end of the strike, because,according to IBS, of Lauff's seniority. On his arrivalback at the plant after the strike, Lauff testified, his fore-man told Lauff to "watch yourself." I credit Lauff, andthus management had probably indicated to the foremanthat management was going to keep a close watch on.q G.C. Exh. 13(a) (also introduced into the record as Resp. Exh. 4).Lauff, the Union, and the General Counsel argue that the letter's descrip-tion of IBS's vacation policy is inaccurate in that Lauffs vacation was hno means without precedent since Lauff himself had taken a winter aca-tion back in 1973 and because one of IBS's supervisors had taken a longweekend off over Easter the previous year.4" The letter, G.C. Exh. 13(g), reads:As you have been repeatedly advised, you do not have permission tobe absent from wsork for the period of January 25 through February1t2 1979 Although you have not been excused from work. you haveinformed us that you do intend to take off that period as your vaca-tion time. Such insubordinate conduct cannot be tolerated. Thisletter is o serve as fair notice to you that should you fail to reportto work during this period without excuse. you will he given finalnotice which shall be placed in your personnel file. Further, you willnot be paid for your unexcused absence. Thereafter, any further vio-lation of Company rules and policies will result in your discharge.195 DECISIONS OF NATIONAL LABOR RELATIONS BO3ARDLauff. But the record does not directly reflect whethermanagement adopted that attitude because of Laufs sup-port for the strike (and the Union) or because of his pastperformance problems and run-ins with management.According to Martino, in that post-strike period "itjust seemed to me that-I just had this feeling that everytime when I checked Bill Lauffs production for thenight before, it just [didn't] seem adequate for a man ofhis capabilities. It seemed like he could have donemore."2. The foreman's complaintsIn October 1979, a new foreman was hired for thenight shift at IBS, William Broderick. Broderick's testi-mony (which I credit) supports Martino. According tothe foreman, when Broderick first arrived at IBS, Lauffraised numerous complaints about equipment deficien-cies. As Broderick remembers it, Lauff said that many ofthose problems interfered with his production. LaterBroderick discovered that the problems Lauff was com-plaining about were problems that the pressmen hadfaced for years and had learned to deal with. That ledBroderick to conclude that although Lauff was "veryknowledgable," "he wasn't producing."Broderick also credibily testified that Lauff:Would make little mistakes ...and I would catchthem and fix it.41 If I didn't catch it, he would goback to the press and then before he would run it,he would bring it back and show me that he hadmade these mistakes and corrected them. He did itto me one night, made this mistake, and when Icaught it, I told him I thought he was [f-ing] withme. I told him to cut it out, and he denied it. Hesaid he wasn't.... I thought he was making mis-takes on purpose or testing me to see if I wouldcatch the mistake, because they were minor. Theywere minute mistakes that you could miss-wrongperforations, wrong margins, wrong paper. Itwasn't something major. It was just something if Iwasn't on my toes, I would miss .. ..423. The "MONY" jobMartino testified that while he kept having the feelingthat Lauff was underproducing all though the autumn of1979, there was no real opportunity to verify that. Then,late in the year, IBS was called on to produce an enor-mous number of forms for Mutual of New York. Somany forms of the same type had to be printed that thepresses had to be operated for several days without anychange in the setup. That meant that Lauff's productioncould be accurately compared to the production of theday-shift operator, a pressman trainee named Diaferio.Martino made that comparison and, Martino testified,Diaferio turned out about 7,000 forms per hour, whileLauff, despite his much greater experience, producedonly 5,400 forms per hour. Martino said that when he4 Before a pressman runs a new job, he takes an example of what heis about to run to his foreman for approval.42 Certain errors in the transcript are hereby noted and corrected.then talked to Lauff about Lauffs low production, Lauffsaid that he was turning out as much as anyone else.IBS did not submit any documents to support Mar-tino's testimony. But in light of the other evidence ofrecord, I find that testimony to be credible.4. The overtime issueIn 1977, Lauff put in 223 hours of overtime at IBS(close to 19 hours per month). In 1978 Lauff worked 180hours of overtime (15 hours per month). In 1979 Lauffworked 46 hours of overtime before going on strike onMarch 22 (the equivalent of about 17 hours of overtimeper month).The strike lasted into August 1979. Lauff, upon hisreturn from the strike, put in no overtime hours at all inAugust, September, and October, 1979, despite requestsfrom management that he work overtime.E. Lauffs October 31 Warning Letter and HisPerformance Review Meeting With ManagementTwo reports of error were written about Lauffs per-formance on October 25, 1979. The first noted that Lauffran only 5,500 impressions on a job that called for 8,000and, as a result, "had to lift job off [correlator] and goback to press to run 3,000 forms."43The second report of error states that the numberingon a job Lauff ran was too light and the perforationswere too deep and that, as a result, about 1,000 formswere ruined. (The report of error notes that Lauff statedthat the fault here was with the press; and Lauff testifiedto the same effect. But neither the explanation includedin the report of error nor Lauffs testimony convincinglydemonstrated why he failed to spot the problem as theforms were being run off. On the other hand, Martino'sbelief that Lauff deliberately let the press ruin the 1,000forms indicates only how bad the relationship betweenMartino and Lauff had gotten by late 1979.)Lauff received a warning letter from Schnyder on Oc-tober 31. The letter referred to the problems covered bythe reports of error, took issue with Lauffs excuse aboutthe press,44urged Lauff to exercise care "in checkingthe work coming off your press," and, finally, referred toLauffs lack of overtime hours:I would like to take this opportunity to advise youthat the Company does expect its employees towork a reasonable amount of overtime. Since youhave returned to work, you have not been availableeven once [for] work overtime. We expect you willbegin to work overtime more frequently in thefuture.Shortly after receiving that letter, Lauff met withSchnyder for one of the standard merit reviews. Onceagain, Lauff did not get a merit increase. The reasons forthat, Lauff was told, were his excessive errors and his4: G.C. Exh. 19.44 "1 understand that you would blame the equipment however, as arated pressman, your responsibility is to produce quality forms and, if theequipment is not producing quality forms, your responsibility is to get theproblem corrected, not to continue to produce bad forms." G.C. Exh. 19196 INTERNATIONAL BUSINESS SYSTEMS, INC.unwillingness to work overtime. (Lauff apparently wastold that the Company expected a minimum of 8 to 10hours' overtime from each of its pressmen per month.Lauff responded by telling Schndyer that when he cameto work for IBS in 1969, he did so only after the personwho had hired Lauff agreed that Lauff would not haveto work overtime. Schnyder apparently did not take thatclaim seriously. As Schnyder saw it, the only reason forLauff's sudden unwillingness to work overtime was thefact that Lauff had just moved to a home 85 miles fromIBS's plant.) Once again Lauff was one of only twopressmen who did not get the merit increase. In thiscase, the other pressman who did not get an increase wasCharles Bell. (Bell was not a member of the Union andhad not gone out on strike.)The December 5 letterLauff received another warning letter from Schnyderon December 5. The letter first complained of Lauffslow production levels. It then went on to criticize Laufffor setting up forward numbering machines when thejob's instructions clearly called for the use of reversenumbering machines. (No forms were lost since Lauffsshift ended just as he had completed the setup and theday crew caught the error.)The letter concludes:Bill I must advise that we expect more production,more care and more attention to quality, the ab-sence of which will force us to take more drasticmeasures. 4 5F. January 19801. The overtime issueFollowing his interview with Schnyder in early 1979,Lauff put in 8 hours' overtime in November, and thenanother 8 hours during the week ending December 15.Lauff thereafter worked no overtime, so that as of thedate of his discharge, January 24, 1980, he had workedabout 6 weeks without any overtime.Comparing Lauffs overtime with the other IBS press-men for January (through the week ending January 26)and for the 4-month period of October 1979 through Jan-uary 1981 yields these results:46NameLauffC.T.BellC.W.BellR.M.BellT.M.BellCarneyDiaferioHaleyJohnsonLoweParkerson4s G.C Exh. 18.January Oct.-Jan.Overtime OT Total470 1611 4412 6519 594 0 49 2616 6618 3617 5015 6124 5616 6846 Source: Appendix A [omitted from publication].NameB. SmithJ. SmithP. SmithJanuary Oct.-Jan.Overtime OT Total8 50 2016 7224 722. The events of January 17-21, 1980Job C 861 was sent to IBS's pressroom for runningduring the day on January 17. It called for the printingof a four-part form (part 1 on white paper, part 2 oncanary, part 3 on pink, and part 4 on green). Part I wasto have perforations in it, but there were to be no perfo-rations in the other parts. The job jacket (i.e., the enve-lope that contains an example of what it is to be printedand that has the instructions for the job written on itsface) showed that, as did the "customer copy" in thejacket. Martino, however, had mistakenly handwrittenon the jacket an instruction that all four parts were toprinted with perforations. The jacket thus was ambigu-ous. Nonetheless, a careful pressman could determinethat only part I was to be perforated.The job was assigned to be run on press 7. The day-shift operator of the press was pressmen trainee Diaferio.Diaferio had considerable problems setting up part I forrunning. His difficulties stemmed from a rewind problemwith press 7, that was at its worst during the setup proc-ess. Diaferio was able to work around the problem, how-ever, and ran all of part 1.Diaferio then set up part 4 for running, correctlyeliminating the perforations. Just before quitting time,Diaferio ran one impression of part 4 and put it on theforeman's desk for approval.Diaferio's problems with the rewind on press 7 werenot particularly unusual. Operators of press 7 had beenencountering that difficulty from time to time for years,although the rewind mechanism appeared to be behavingin an especially ornery way that day.Lauff was the night-shift operator of press 7, and uponarriving at work he talked to Diaferio about what hecould expect during his shift. Diaferio told Lauff some-thing on the order of "I felt like I hadn't got anythingdone today because the rewind kept snapping." Diaferioalso told Lauff that part 4 (green) was set up for runningand that a copy of part 4 was on the foreman's desk forapproval.A short time later Lauff's foreman, Broderick, toldLauff, incorrectly, that part 4 should have perforations,that Lauff should change the setup to include those per-forations, and that Lauff should then run part 4. (Broder-ick was misled by Martino's handwritten instructions onthe jacket.) Had Lauff been careful, he would havechecked the job jacket to make sure that Broderick'schange was correct. Lauff did not do that, but did accu-rately follow Broderick's instructions and promptly ranoff a role of green part 4 forms.47 Last worked overtime during week ending December 15.48 Last worked overtime during week ending December 849 Received verbal warning for insufficient overtime.50 Received verbal warning for insufficient overtime.197 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLauff then set up part 3 (pink) for running. Lauffknew that part 3 was to be identical to part 4 (except incolor), and accordingly set up part 3 to include perfora-tions. The setup involved little more than splicing a pinkrole to the finished green role. Nonetheless, it took Lauffabout 1-1/2 hours to complete the setup. Lauff crediblytestified that he kept having problems with the rewindmechanism.In any case, about 5:45 p.m., Lauff finished the setupand put a copy of part 3 on his foreman's desk for ap-proval. Broderick was away from his desk at the time,and Martino, passing by, saw the pink sheet on the desk.Martino checked the jacket, noticed that part 3 shouldnot include any perforations, told Lauff that, andasked-while still holding the pink copy-"Bill did yourun any of these yet?"51 Lauff told Martino that he hadnot, which Martino took to mean that Lauff had run nei-ther part 3 nor any other part of the job.Either then or after a discussion of the rewind problemon press 7, Lauff said, "I haven't run anything throughthe press for two hours." Lauff then went on to tell Mar-tino that Diaferio had said that he had not gotten any-thing done all day either. Martino heard that as a state-ment by Lauff that Lauff had gotten nothing done sincehis shift started, and that Diaferio had gotten nothing atall done all day long. Martino, who seems to be evenmore time and profit conscious than most plant manag-ers, got upset.At this point, a number of things had happened. Lauffalmost surely knew, as soon as Martino told him to takethe perforations out of part 3, that he had run part 4 inerror. Nonetheless, Lauff probably felt that he was notbeing dishonest in response to Martino's question about,"Did you run any of these?" since Martino, Lauff felt,was referring only to part 3. As regards Lauffs state-ment that he had not "run anything through the press for2 hours," it was about 6 o'clock, and Lauffs shift beganat 4 o'clock. But he did not say that he had not doneanything at all, it had only taken him a few minutes torun part 4, and Martino's conclusion that Lauff meantthat he had not done anything since the start of his shiftwas not entirely warranted. As for Lauffs statementabout the day shift, it is evident that he did not mean tomislead Martino. Lauff simply was repeating a figure ofspeech that Diaferio had used. Nonetheless, when Mar-tino left Lauff, Martino was under the impression thatLauff had said that he had run nothing since the start ofthe shift, and that Diaferio had told Lauff that Diaferiohad run nothing during the entire day shift.Later that same night, Lauff showed Broderick thatpart 4 should not have had perforations, and told himabout Martino's comments about part 3. Lauff then toldBroderick that he had not told Martino that he had runpart 4 and asked Broderick if Broderick were going totell Martino about it. Broderick indicated that he did notplan to do so and then either agreed with Lauff, or pro-posed on his own, that Lauff get rid of the green roll ina manner that would preclude Martino from finding outabout it. Had Lauff simply put the whole roll in the51 Martino testified that he said: "Bill, did you run any of these partsyet?" Lauff testified that Martino said: "Did you run any of this?"trash, procedures at IBS were such that Martino wouldhave learned that part 4 was run incorrectly. Laufftherefore "cut down" the roll (i.e., used a razor to cutenough sheets off the roll so that its diameter was nolonger so large as to be suspect). Lauff then stuffed theroll and the sheets at the bottom of a waste paper bin.52The following day Martino asked Diaferio whether hehad been unable to run any jobs on January 17. Diaferioresponded by saying while press 7 had a bad rewindproblem he was able to work around it and that in facthe was able to get a lot of work done. Diaferio also re-ferred to his leaving a copy of part 4 (green) on the fore-man's desk for approval. That startled Martino sinceMartino was under the assumption that Lauff had startedhis shift working on part 3 (pink). Martino and Diaferioboth promptly realized that Lauff must have run part 4incorrectly. And shortly thereafter, Martino found thecut-down green roll that Lauff had hidden. At that point,Martino assumed that he had been deliberately deceivedby Lauff in two ways: (1) in respect to Lauff's claimsthat the day-shift operator had not been able to get any-thing done; and (2) by Lauff having said that he had notrun anything through the press before Martino told himabout the perforation error.Lauff was off that night, but Broderick came in and,on being queried by Martino, told Martino that he had(incorrectly) told Lauff to set up part 4 to include perfo-rations, and that Lauff had done so and run part 4.When Lauff arrived at work on the evening of Janu-ary 21, Martino called Lauff into his office and said thatLauff had lied in the course of the conversation on Janu-ary 17. Lauff denied lying but admitted cutting down thegreen roll, saying that he was trying to cover up forBroderick (which was at least partially true).On Friday, January 24, Schnyder called Lauff into hisoffice, said "I'm terminating your job," and gave Lauff aletter that discussed Lauffs unwillingness to work over-time, an error Lauff had made on January 21 (not run-ning as many forms on a particular job as he shouldhave), and the January 17 episode. In commenting on thecircumstances of January 17, the letter referred toLauffs "lie" about not getting anything through thepress for 2 hours; the "lie" about the day-shift operatorhaving the same problem; Lauffs failure to "mention thebad roll of paper" to Martino; and Lauffs actions in cut-ting down and hiding the green roll. The letter con-cludes:This kind of deceit and cover-up can not be tolerat-ed in our plant Bill and, in view of this, combinedwith previous incidents, all of which have beenbrought to your attention, I am advising you ofyour immediate and permanent discharge from In-ternational Business Systems.5352 Broderick denies that he either suggested or agreed that Lauffshould hide the fact that Lauff had run part 4 incorrectly I believeLauff."' G.C. Exh. 16.198 INTERNATIONAL BUSINESS SYSTEMS, INC.G. Evidence That IBS's Asserted Reasons for FiringLauff Were Pretextual: Pro and Con1. AnimusLauffs union activity. Lauff was the first IBS employeeto contact Local 14L about organizing IBS. He did thatin the spring of 1978. Lauff thereafter maintained steadycontact with the Union, including attending union orga-nizing meetings during the summer and autumn of 1978and providing Union Organizer Toff with employeenames, addresses and the like. Lauff was a witness forthe Union at the representation hearing held in October1978, went out on strike on March 22, 1979, and stayedout for the full duration of the strike, was active on thepicket line, and was a witness for the Union at the June1979 unfair labor practice hearing.IBS almost surely knew of Lauff's interest in theUnion as early as June 1978 and obviously knew aboutLauff's appearance as a witness for the Union and hissupport of the strike.IBS's antiunion position. The Board's January 1980 de-cision makes it clear that IBS was antiunion: (1) IBS im-posed a no-talking rule, reduced Christmas bonuses, andinstituted a new system of warning letters, all in order todiscourage unionization among its employees; (2) IBS'spresident specifically said that he would do whatevernecessary to keep the Union out:The undenied testimony of Charles Haley is that aweek after the election he talked with LouisSchnyder, the Respondent's president and GeorgeSchnyder's father. Schnyder asked Haley why theUnion was trying to come in and then said he reallydisliked the idea and that he would do whatever hehad to do to keep it out, indicating he wanted toget rid of six employees.54Lauff was one of the six employees named by LouisSchnyder. Thus, as of late 1978, at least, IBS's presidentwanted to get rid of Lauff because of Lauffs support forthe Union.Relationship between IBS's criticism of Lauff and hisunion activities. Lauff did not receive any appreciablenumber of reports of error or any other formal criticismuntil just about the time he began his contact with Local14L-in the spring of 1978. Moreover, Lauff receivedone warning for the kind of error the Company hadnever previously warned anyone about: an easily correct-able improper setup that was caught before it was run(noted in the Company's October 1979 letter to Lauff).And Lauff was the only IBS employee ever to receive awritten warning for low production (in IBS's December5, 1979, letter to him). Finally, in reference to the dis-charge letter: (I) the error that was at the heart of theJanuary 17 problem was caused at least as much by Mar-tino and Broderick as by Lauff; (2) Lauff did not in factdeliberately deceive Martino; (3) while Lauff did attemptto hide the fact that he ran part 4, the green roll, im-properly, Broderick had encouraged him to do so and, inany case, as Martino knew it is not particularly unusual64 January 1980 decision. 247 NLRB at 682, fn. 7at IBS for a pressman to cut down a roll in order to keepmanagement from learning about an error.2. Evidence rebutting the claims of pretextThe accuracy of the Company's criticism. Putting asidefor the moment the letter that announced Lauffs dis-charge, the record is clear that all of the reports of errorwritten about Lauffs performance and the warning let-ters that he received were accurate. Lauff's complaintthat in some cases he was being blamed for problems en-gendered by ill-repaired machinery is incorrect. Lauffwas blamed for not noticing that his faulty press wasproducing unusable forms. He was not blamed for thefact that the press was working improperly. As regardsto his low production, Broderick's and Martino's testimo-ny on point was convincing.Finally, while in one or two cases Lauff received writ-ten criticism for the kinds of mistakes not generally writ-ten up, that came only after nearly a year of a constantstream of reports of error and warning letters coveringmistakes by Lauff that were very much the type theCompany commonly wrote up employees for making.As regards to that last letter discharging Lauff, whileLauff did not in fact lie, it is clear that Martino believedthat Lauff had. And while it is true that Broderick andMartino each had a hand in causing part 4 to be run in-correctly: (1) the mistake was partly Lauff's as well; and(2) for the most part the wrongly perforated green rollwas not what Lauff was critized for. Finally, although itwas not unusual for other pressmen to cut down rolls toavoid a confrontation with Martino over a mistake, thatpractice was by no means condoned.Lack of discrimination against other strikers. Carney,Parkerson, Haley, Lowe, and Mooney were among theIBS pressmen who went out on strike and stayed out onstrike for its entire duration. Moreover, three of the fivetestified on behalf of the Union at either the October1978 representation hearing or the June 1979 unfair laborpractice hearing. All five were reinstated by IBS, withCarney, Haley, and Parkerson being reinstated immedi-ately after the strike (along with Lauff). There is no evi-dence that IBS discriminated against any of those fiveexstrikers.Comparable discharges. Lauff was not the first employ-ee to be discharged by IBS. Orangers was fired for unsa-tisfactory work in March 1979. Thomsen was fired inFebruary 1979 for having taken an unauthorized vaca-tion and for lying. Sometime earlier, a pressman with 5years' seniority and a trainee each were discharged forunsatisfactory performance of their jobs.Animus. Apart from the controverted evidence con-cerning Lauff, the record in this proceeding contains noevidence that the Company acted against any individualemployee because of the employee's support for theUnion. Similarly, the actions found by the Board in itsJanuary 1980 decision to be violations of the Act wereall broad-scale actions affecting all employees. TheBoard did not conclude that any action taken against anindividual employee was affected by IBS's antiunionviews.199 DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. The Import of the Board's Order That IBSExpunge the Warning Letters From Its RecordsThe Board's January 1980 Order finds that IBS's insti-tution of the warning letter system in January 1979 wasmotivated by IBS's intention to discourage union activityby its employees. The Board accordingly Ordered,among other things, that IBS "expunge from its recordsany warnings of errors given to employees pursuant tothe change in its disciplinary system."55That raises two issues. First, should the Board con-clude that Lauff was discharged by reason of the exist-ence of letters in its files that ought not to have beenthere. If so, for that reason alone Lauff should therebybe reinstated. Second, what evidentiary effect should begiven to the Board's expunge Order on determiningwhether Lauff was discriminatorily discharged.1. Was Lauff discharged as a result of the warningletters?If an employer unlawfully adopts a work rule and anemployee is subsequently fired for violation of the rule,the employee is entitled to reinstatement and backpayeven though the discharge was not discriminatory: e.g.,Gaska Tape, Inc., 241 NLRB 686 (1979). Similarly, if anemployer adopts a new disciplinary warning system thatamounts to a new system of discipline and is undertakenin order to get rid of union adherents, all employees ad-versely affected by the new system ought to be madewhole: Electri-Flex Company, 228 NLRB 847 (1977),enfd. in pertinent part 570 F.2d 1327 (8th Cir. 1978),cert. denied 439 U.S. 911.But the facts giving rise to cases such as Gaska Tapeand Electri-Flex are not analogous to those at hand.Lauff was not fired because he received warning letters.He was fired because of performance and behavior withwhich Martino and Schnyder were dissatisfied. More-over, it is clear that Martino and Schnyder did not needeither the warning letters or the reports of error thatwere the subject of the Board's expunge Order to remindthemselves of their troubles with Lauff. For one thing,some of the reports of error covering Lauffs work werewritten prior to IBS's unlawful change in its communica-tion methods. For another, Schnyder and Martino wereboth personally familiar with Lauff and his work.Finally, as discussed, there has been no showing thatthe warning letters represented a change in IBS's disci-plinary standards or that IBS instituted the warningletter procedures in order to rid itself of union support-ers.565t January 1980 Decision, 247 NLRB 678.56 The General Counsel points to the statement in the Board's January1980 Decision 247 NLRB at 682 that:.it should be noted that the written warnings to employees from1974 to the beginning of the organizational campaign, so far as thisrecord demonstrates. were at best minimal. After the organizationalcampaign and specifically in January and February, there were 20warning letters, or what appears to be a substantial increase in docu-mentation of employee discipline.The General Counsel suggests that the Board thereby found that the in-crease in documentation was "in response to the Union activities of Re-spondent's employees" (Br. at 35). 1 do not so read the Board's Decision2. Should the Warning Letters Be Considered inDetermining Why Lauff Was Fired?The letters' introduction into evidence adds strength toIBS's contention that Lauff was fired for good cause.That, in light of the Board's expunge Order, raises thequestion of whether the Board ought to consider thewarning letters issued to Lauff in determining why Lauffwas fired. On the one side stands the proposition that asa general rule a factfinder ought to consider whatever in-formation will help him determine what really happened.On the other hand, consideration by the Board of thewarning letters arguably encourages IBS, and others insimilar positions, to disobey Orders of the Board requir-ing the expunging of documentary materials.In some cases that latter factor could be an importantone. But in this particular case it seems to me that thegreater weight ought to be accorded the value of the let-ters in helping to arrive at an accurate determination ofwhy Lauff was fired. For one thing, at present IBS hasin fact done nothing wrong by maintaining the letters inits files since the Board's Order is on appeal. Secondly, itseems unlikely that IBS's failure to rid its files of the let-ters, pending the outcome of the appeal, has substantiallyaffected the Secton 7 rights of its employees.I. ConclusionLauff was fired because of his poor performance, be-cause of his unwillingness to cooperate with not unrea-sonable IBS policies (involving vacation dates and over-time), and because, in Plant Manager Martino's opinion,Lauff engaged in a pattern of deception on January 17,1980. Lauff was not fired because of his union activities.In so concluding, I have considered all of the evidencethat the General Counsel and the Union believe provesthat IBS's action towards Lauff was a product of Lauffsunion activities and IBS's union animus, especially thecoincidence in time of the beginning of Lauff's union ac-tivities and the onset of the steady stream of reports oferror and warning letters that Lauff received from mid1978 on. But: (1) all of those reports of error and letterswere accurate or, at least (in respect to the January 1980letter) accurate accounts of Martino's viewpoint; (2) therecord contains no suggestion that the errors covered bythose reports were so trivial that they would not haveordinarily been of concern to IBS.Broderick, Martino, and perhaps Schnyder saw Lauffsmiscounts, bad printing runs, and improper setups as evi-dence of deliberate malfeasance, on the ground thatanyone outwardly as capable as Lauff could not other-wise make such obvious mistakes. I think that is incor-rect. It looks to me as though as the result of somethingthat happened to or within Lauff in or about early 1978he thereafter had to struggle with routine problems thathe would previously have handled with ease. Nonethe-less the Company's view of Lauffs performance is un-derstandable and necessarily colored its evaluation of hisperformance.In spite of that, the Company did not fire Lauff whenhe took a winter vacation in the face of company policyand a direct order that he not do so. Had IBS reallybeen interested in ridding itself of Lauff, Lauffs insis-200 INTERNATIONAL BUSINESS SYSTEMS, INC.tance on that vacation was a ready opportunity to do so.(The General Counsel's citation as precedent for that va-cation of one trip by Lauff himself taken with companyapproval in 1973 and a long weekend taken over Easterby a supervisor only emphasizes how extraordinaryLauff's vacation was.)Lauff was reinstated immediately after the strike. Heforthwith started out on the wrong foot by refusing allrequests from the Company that he put in overtime andcontinued to build up a case against himself by substan-dard performance. At that juncture, IBS's officials wereunderstandably in no mood to overlook any mistake byLauff. Thus, the criticism for an especially obvious setupmistake (forward instead of reverse numbering machines)even though the mistake did not actually eventuate inany substantial cost to the Company.By mid-January 1980, Lauff had just gone another 6weeks or so without accepting any overtime request andhis record of errors and other irritants to the Companystretched back unabated (except for the strike period) for18 months. When Lauff, partially by his own doing andpartially not, got caught up in what looked to Martino asan attempted coverup involving a series of lies, that was"the straw that broke the camel's back," as far as Mar-tino was concerned, and Lauff was fired.As indicated above, it is reasonably clear that the rea-sons given by the Company for Lauff's discharge werenot pretextual. The only real question is whether theCompany's union animus colored its perception ofLauffs behavior so that Lauffs performance appearedworse to IBS than it actually was. The Union's brief getsat that at one point (Martino heard only what he wantedto hear and jumped at conclusions, ignoring all contraryindications, in order to support his and the Company'sintense desire to get rid of Bill Lauff). If that were thecase, IBS would thereby have violated the Act even ifits officers were not aware that their animus was affect-ing their judgment. N.L.R.B. v. Universal Camara Corp.,190 F.2d 429 (2d Cir. 1951); Schneider's Dairy, Inc., 248NLRB 1093, 1097 (1980). But that does not appear tohave been the case here. The accuracy of all of the re-ports of error and of all but the last of the warning let-ters, the length of time IBS kept Lauff on after his workbecame error-prone, and the Company's willingness toallow Lauff that winter vacation in 1979 all suggest thathe was discharged for the reasons stated by IBS, andonly for those reasons.CONCLUSIONS OF LAW1. International Business Systems, Inc., is an employerengaged in commerce within the meaning of Section 2(2)and (6) of the Act.2. Graphic Arts International Union Local 14L, AFL-CIO, is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. The March 22 to August 7, 1979, strike by IBS em-ployees Carney, Eck, Haley, Harris, Lauff, Lowe, Mann,Mooney, Parkerson, Pollard, Thomas, and Whitman wasan unfair labor practice strike and the striking employeeson whose behalf Local 14L made an unconditional offerto return to work were accordingly entitled to full andimmediate reinstatement.4. Respondent, by its failure to reinstate employeesEck, Harris, Lowe, Mann, Mooney, Thomas, and Whit-man upon their unconditional offer to return to work onthe ground that they had been replaced, violated Section8(a)(1) and (3) of the Act.5. The above unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 10 of the Act.6. Respondent did not violate the Act when it dis-charged employee William Lauff.THE REMEDYSince the March 22-August 7, 1979, strike by some ofRespondent's employees was caused by Respondent'sunfair labor practices and since Respondent has unlaw-fully refused to reinstate some of the striking employeesupon their unconditional offer to return to work, I shallrecommend that Respondent be ordered to cease anddesist therefrom, post an appropriate notice to that effectand take certain affirmative actions designed to effectu-ate the purposes and policies of the Act. Such actionshall include the reinstatement of any unfair labor prac-tice striker not already reinstated,57discharging, if nec-essary, any replacements hired in their stead.58Unfairlabor practice strikers Eck, Harris, Lowe, Mann,Mooney, Thomas, and Whitman shall be made whole forany loss of earnings and other benefits they suffered as aresult of Respondent's refusal to reinstate them in atimely fashion, from August 12, 1979,59to the date ofRespondent's offer of reinstatement,6°less any net earn-ings during such period, with interest thereon, to becomputed in accordance with the formula in F. W. Wool-worth Company, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977).61Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, I hereby issue the fol-lowing recommended:ORDER62The Respondent, International Business Systems, Inc.,King of Prussia, Pennsylvania, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Failing to reinstate unfair labor practice strikersupon their unconditional offer to return to work..7 Except for Pollard, who did not seek reinstatement, and Mann, whogot an equivalent job elsewhere.ss Reinstatement shall mean reinstatement to their former jobs. or. iftheir jobs no longer exist. to substantially equivalent positions. withoutprejudice to seniority and other rights and privileges.s9 I.e., 5 days after the unconditional offer to return to work, whichwas made on August 7. 1979.0" Except that Mann's backpay period ends on the date he obtained hisne, employment.6i See, generally, Isis Plumbing d Heating Co. 138 NLRB 716 (1962)"2 In the event no exceptions are filed as prosided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board. thefindings, conclusions. and recommended Order shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objcctions theretoshall be deemed waited fior all purposes201 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any like manner interfering with, restraining, orcoercing employees in the exercise of the rights guaran-teed them by Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer Thomas Eck, Rudolph Harris, JamesThomas, and Walter Whitman immediate and full rein-statement to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, without preju-dice to seniority and other rights and privileges, dis-charging, if necessary, any replacements hired in theirstead.(b) Make Thomas Eck, Rudolph Harris, Brooks Lowe,Joseph Mann, William Mooney, James Thomas, andWalter Whitman whole for any loss of earnings or otherbenefits suffered as a result of Respondent's failure to re-instate them promptly, in the manner set forth in the sec-tion of this Decision entitled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its King of Prussia, Pennsylvania, facilitycopies of the attached notice marked "Appendix B."63Copies of said notice, on forms provided by the RegionalDirector for Region 4, after being duly signed by Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent be insure that said notices arenot altered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 4, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.6:1 In the event that this Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Postedby Order of the National Labor Relations Board" shall read "P'osted Pur-suant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "202